Exhibit 10.34

 

RIOTECH OFFICE PARK

 

OFFICE LEASE

 

This Office Lease (this "Lease"), dated as of the Lease Date, is made by and
between RTP55 OWNER, LLC, a Delaware limited liability company ("Landlord"), and
INPHI CORPORATION, a Delaware corporation ("Tenant").

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

DESCRIPTION

     

1.

Lease Date:

October 24, 2019

       

2.

Premises; Buildings; Project
(Article 1).        

 

2.1 Buildings; Project:

The "Building" or the "Buildings" (individually, or collectively, as the context
may require) shall mean: (i) that certain two story building containing
approximately 87,608 rentable square feet of space with an address of 110 Rio
Robles, San Jose, California (the "110 Building"), and (ii) that certain
one-story building containing approximately 48,301 rentable square feet of space
with an address of 130-134 Rio Robles, San Jose, California (the "130
Building").

 

The term "Project" shall mean (a) the Buildings, (b) the buildings located at
30, 50, 70, and 90 Rio Robles and the building located at 3545 North 1st Street,
San Jose, California (the "Other Project Buildings"), (c) the Common Areas, (d)
the surface parking areas located adjacent to the Building and the Other Project
Buildings (collectively, the "Project Parking Facilities"), and (e) the land
(which is improved with landscaping and other improvements) upon which the
Building, the Other Project Buildings and the Common Areas are located. 

       

 

2.2 Premises:

Approximately 110,562 rentable square feet of space comprised of (i) all of the
87,608 rentable square feet of space in the 110 Building, and (ii) 22,954
rentable square feet of space in the 130 Building, as further set forth in
Exhibit A to this Lease.

       

3.

Lease Term
(Article 2).           3.1

Length of Term:

Approximately one hundred twenty-six (126) full calendar months.

 

 

--------------------------------------------------------------------------------

 
 

 

 

3.2 Lease Commencement
Date:

The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in any portion of the Premises, and (ii) the date that is six
(6) months following the Delivery Date (as that term is defined in Section 1.1
of the Tenant Work Letter attached hereto as Exhibit B to this Lease).

       

 

3.3 Lease Expiration Date:

The last day of the one hundred and twenty-sixth (126th) full calendar month of
the Lease Term.

       

4.

Base Rent
(Article 3):

Base Rent shall be paid in monthly installments in the following amounts for the
following periods of time.

 

Lease Year

Annual
Base Rent

Monthly
Installment
of Base Rent

Approximate Monthly
Rental Rate
per Rentable
Square Foot

    1 ** $3,316,860.00* $276,405.00* $2.50 2 $3,416,365.80 $284,697.15 $2.58 3
$3,518,856.72 $293,238.06 $2.65 4 $3,624,422.40 $302,035.20 $2.73 5
$3,733,155.12 $311,096.26 $2.81 6 $3,845,149.80 $320,429.15 $2.90 7
$3,960,504.24 $330,042.02 $2.99 8 $4,079,319.36 $339,943.28 $3.08 9
$4,201,698.96 $350,141.58 $3.17 10 $4,327,749.96 $360,645.83 $3.26 11 N/A
$371,465.20 $3.36

 

*Subject to the Base Rent Abatement set forth in Section 3.2 below.

 

**The Base Rent for the period commencing on the Lease Commencement Date and
expiring twelve (12) months thereafter is calculated based on the Premises being
deemed to contain only 87,608 rentable square feet, notwithstanding that Tenant
is leasing the entire Premises (consisting of 110,562 rentable square feet).
Tenant shall have no obligation to pay Operating Expenses or Tax Expenses which
arise or accrue during such twelve (12) month period with respect to Tenant's
130 Building Share only. 

 

- 2 -

--------------------------------------------------------------------------------

 

 

5.

Operating Expenses and Tax Expenses
(Article 4):

This is a "TRIPLE NET" lease and as such, the provisions contained in this Lease
are intended to pass on to Tenant and reimburse Landlord for the costs and
expenses reasonably associated with this Lease and the Project, and Tenant's
operation therefrom. To the extent such costs and expenses payable by Tenant
cannot be charged directly to, and paid by, Tenant, such costs and expenses
shall be paid by Landlord but reimbursed by Tenant as Additional Rent.

     

6.

Tenant's Share
(Article 4):

With respect to the 110 Building, 100% ("Tenant's 110 Building Share"). With
respect to the 130 Building, 47.52% ("Tenant's 130 Building Share"). With
respect to the Project, approximately 29.27% ("Tenant's Project Share"), which
is the percentage obtained by dividing (a) the number of rentable square feet in
the Premises as stated above by (b) the 376,989 rentable square feet in the
Project. Tenant's 110 Building Share, Tenant's 130 Building Share and Tenant's
Project Share may collectively be referred to herein as "Tenant's
Share". Tenant's Share of Operating Expenses and Tax Expenses shall be allocated
as set forth in Section 4.3 of this Lease.

     

7.

Permitted Use
(Article 5):

General office, research and development ("R&D"), product testing and storage
use and ancillary uses, all of which shall be consistent with an
office/R&D building, applicable Laws and Landlord's rules and regulations for
the Project and the terms and conditions of this Lease.

     

8.

Security Deposit
(Article 21):

$350,000.00.

     

9.

Parking Passes
(Article 28)

Tenant shall have the right to utilize up to 409 unreserved parking passes
(i.e., 3.7 passes for every 1,000 rentable square feet of the Premises).
Tenant's parking rights are subject to the terms of Article 28 below.

     

10.

Address of Tenant
(Section 29.18):

Inphi Corporation

2953 Bunker Hill Lane, Suite 300

Santa Clara, CA 95054

Attention: John Edmunds

 

(Prior to Lease Commencement Date)

 

and

         

Inphi Corporation

110 Rio Robles Drive

San Jose, California 95124

Attention: John Edmunds

 

(After Lease Commencement Date)

 

- 3 -

--------------------------------------------------------------------------------

 

 

11.

Address of Landlord
(Section 29.18):

See Section 29.18 of the Lease.

     

12.

Broker(s)
(Section 29.24):

CBRE, INC.

(representing Landlord)

 

And

 

Colliers International, Inc.

(representing Tenant)

     

13.

Tenant Improvement Allowance (Exhibit B):

$8,000,362.00 (i.e., $72.36 per rentable square foot in the Premises)..

 

 

The foregoing Summary of Basic Lease Information (the "Summary") is incorporated
into and made a part of the Lease identified above. If any conflict exists
between the Summary and the Lease, then the Lease shall control.

 

- 4 -

--------------------------------------------------------------------------------

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1         Premises, Building, Project and Common Areas.

 

1.1.1     The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Premises for the Lease Term. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the Building, only, and such Exhibit is not meant to constitute
an agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the Common Areas, as that
term is defined in Section 1.1.2, below, or the elements thereof or of the
accessways to the Premises or the Project. Except as specifically set forth in
this Lease and in the Tenant Work Letter (the "Tenant Work Letter"), Tenant
shall accept the Premises in its existing, "as is" condition, and Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Premises. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Premises, the Building or the Project or with
respect to the suitability of any of the foregoing for the conduct of Tenant's
business, except as specifically set forth in this Lease and the Tenant Work
Letter. The taking of possession of the Premises by Tenant shall conclusively
establish that Tenant has accepted the Premises in its condition as of the date
of such occupancy and that the Premises and the Building were at such time in
good and sanitary order, condition and repair.

 

1.1.2     Common Areas. Tenant shall have the non-exclusive right to use in
common with Landlord and other tenants in the Project, and subject to the Rules
and Regulations (as that term is defined in Article 5 of this Lease), those
portions of the Project which are provided, from time to time, for use in common
by Landlord, Tenant and any other tenants of the Project, including, without
limitation, the Project Parking Facilities (such areas, together with such other
portions of the Project designated by Landlord, in its discretion, including
certain areas designated for the exclusive use of certain tenants, or to be
shared by Landlord and certain tenants, are collectively referred to herein as
the "Common Areas"). The manner in which the Common Areas are maintained and
operated shall be at the reasonable discretion of Landlord and the use thereof
shall be subject to such reasonable, non-discriminatory rules, regulations and
restrictions as Landlord may make from time to time. Landlord reserves the right
to close temporarily, make alterations or additions to, or change the location
of elements of the Project (including the Common Areas).

 

1.2     Stipulation of Rentable Square Feet of Premises, Building and Project.
For purposes of this Lease, "rentable square feet" of the Premises shall be
deemed as set forth in Section 2.2 of the Summary, the rentable square feet of
the Building shall be deemed as set forth in Section 2.1 of the Summary, and the
rentable square feet of the Project shall be deemed as set forth in Section 6 of
the Summary, each of which shall be final and binding.

 

1.3     Right of First Refusal. Landlord hereby grants to the Original Tenant
and its "Permitted Transferee Assignee" (as that term is defined in Section 14.8
below), a one-time right of first refusal (the "Right of First Refusal") with
respect to the 22,347 rentable square feet within the remainder of the 130
Building shown on Exhibit A-2 attached hereto (the "First Refusal Space"). As of
the date hereof, the First Refusal Space is vacant and such Right of First
Refusal shall commence only upon Landlord's reasonable determination
("Availability Determination") that Landlord and another potential tenant have
reached agreement on the terms pertaining to such tenant's lease of all or any
portion of the First Refusal Space that both Landlord and the potential tenant
are willing to accept, as certified to, in good faith, by Landlord in the First
Refusal Notice.

 

- 5 -

--------------------------------------------------------------------------------

 

 

1.3.1     Procedure for Offer; Procedure for Acceptance. Subject to the TCCs of
this Section 1.3, Landlord shall notify Tenant (the "First Refusal Notice")
promptly following the Availability Determination and pursuant to such First
Refusal Notice, Landlord shall offer to lease to Tenant the entire First Refusal
Space, which First Refusal Notice shall also specify the increase to the
Security Deposit required in connection with Tenant's lease of the First Refusal
Space. Landlord's determination of the amount of the increase to the Security
Deposit shall be made by reviewing the extent of financial security then
generally being imposed in comparable transactions from tenants of comparable
financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to account for
differences in the then-existing financial condition of Tenant and such other
tenants); provided that in no event shall the increased amount of the Security
Deposit be less than the last month of Base Rent payable by Tenant during the
First Refusal Term. If Tenant wishes to exercise Tenant's Right of First
Refusal, then within eight (8) business days of delivery of the First Refusal
Notice to Tenant, Tenant shall have the right to deliver notice to Landlord
("Tenant's First Refusal Exercise Notice") of Tenant's election to exercise its
right of first refusal with respect to the entire First Refusal Space. If Tenant
does not deliver Tenant's First Refusal Exercise Notice within the eight
(8) business day period, then Landlord shall be free to enter into a lease
("Third Party Lease") for the space described in the First Refusal Notice to
anyone to whom Landlord desires on any terms Landlord desires and Tenant's Right
of First Refusal shall terminate.

 

1.3.2     Expansion Commencement Date; Expiration Date. The commencement date of
the Lease Term (the "First Refusal Commencement Date") with respect to the First
Refusal Space shall be the date set forth in the First Refusal Notice, but not
less than six (6) full calendar months after Landlord’s delivery of the First
Refusal Space to Tenant for the purpose of constructing Tenant's improvements
therein. Tenant's lease of the First Refusal Space shall expire coterminously
with the remainder of the Premises on the Lease Expiration Date. The term of
Tenant's lease of the First Refusal Space shall be referred to herein as the
"First Refusal Term".

 

1.3.3     First Refusal Rent. Commencing as of the First Refusal Commencement
Date, and continuing throughout the First Refusal Term, Tenant shall pay Base
Rent with respect to the First Refusal Space, in the same per rentable square
foot amount as is then applicable to the initial Premises, and otherwise in
accordance with the terms of Article 4 below. In addition, Tenant shall be
entitled to receive Base Rent abatement applicable to the next Base Rent due and
owing under this Lease with respect to the First Refusal Space after the First
Refusal Commencement Date in the number of months equal to (a) six (6), and (b)
a percentage (such percentage is the "First Refusal Percentage"), which may be
expressed as a fraction, the numerator of which shall have a number equal to the
total number of full calendar months in the First Refusal Term, and the
denominator of which shall be ninety (90). Commencing as of the First Refusal
Commencement Date, and continuing throughout the Lease Term, Tenant shall pay
Tenant's Share of Direct Expenses with respect to the First Refusal Space, that
arise or accrue during such period in accordance with the terms of Article 4
below, provided, however, "Tenant's 130 Building Share" shall increase to 100%,
and Tenant's Project Share shall increase to 36.05% (i.e, the percentage
obtained by dividing the number of rentable square feet in the First Refusal
Space and the initial Premises as stated above by the 376,989 rentable square
feet in the Project).

 

1.3.4     Construction of First Refusal Space. The construction of improvements
in the First Refusal Space shall comply with the terms of the Tenant Work
Letter, provided, however, (i) in lieu of the Tenant Improvement Allowance
specified in the Tenant Work Letter in connection with the Premises, Tenant
shall be entitled to a tenant improvement allowance equal to the $65.00 per
rentable square foot of the First Refusal Space multiplied by the First Refusal
Percentage (the "First Refusal Improvement Allowance"), (ii) for purposes
hereof, all references in the Tenant Work Letter to (A) the "Premises" shall be
deemed to refer to the "First Refusal Space", (B) the "Lease Commencement Date"
shall be deemed to refer to the "First Refusal Commencement Date", and (C) the
"Tenant Improvement Allowance" shall be deemed to refer to the "First Refusal
Improvement Allowance", (iii) the terms of Section 1.2 of the Tenant Work Letter
shall not apply.

 

1.3.5     Parking for the Expansion Premises. In connection with the First
Refusal Space, Tenant shall have the right to rent up to 3.7 parking passes for
each 1,000 rentable square feet of the First Refusal Space (or such higher ratio
as designated by Landlord in the First Refusal Notice), all of which parking
passes shall otherwise be subject to the terms and conditions of this Lease.

 

1.3.6     Amendment to Lease. If Tenant timely exercises Tenant's right to lease
First Refusal Space as set forth herein, then, within fifteen (15) business days
thereafter, Landlord and Tenant shall use commercially reasonable efforts to
execute an amendment adding such First Refusal Space to this Lease (the "First
Refusal Amendment") upon the same terms and conditions as the initial Premises,
except as otherwise set forth in this Section 1.3. Concurrently with Landlord's
and Tenant's mutual execution and delivery of the First Refusal Amendment,
Tenant shall provide an increase to the Security Deposit in the amount specified
in the First Refusal Notice and first month's Base Rent applicable to the First
Refusal Space. Notwithstanding the foregoing, the failure of Landlord and Tenant
to execute and deliver such amendment shall not affect an otherwise valid
exercise of Tenant's first refusal right or the parties' rights and
responsibilities in respect thereof.

 

- 6 -

--------------------------------------------------------------------------------

 

 

1.3.7     Termination of Right of First Refusal. The Right of First Refusal
shall be personal to the Original Tenant and its Permitted Transferee Assignee,
and may only be exercised by the Original Tenant or its Permitted Transferee
Assignee (and not any assignee, sublessee or other transferee of Tenant's
interest in this Lease) if Tenant is not then in default under this Lease. The
Right of First Refusal granted herein shall terminate upon (i) Tenant's failure
to timely exercise its Right of First Refusal, (ii) Tenant's monetary or
material default under this Lease (beyond the applicable notice and cure
periods) more than twice during the Lease Term, (iii) the date of Tenant's
Transfer (as defined in Section 14.1 below) of more than twenty-five percent
(25%) of the Premises, (iv) the date that Tenant vacates or abandons more than
twenty-five percent (25%), in the aggregate, of the Premises for more than
thirty (30) consecutive days, other than as a result of Alterations performed
pursuant to Article 8 below or relating to a Casualty pursuant to Article 11
below, and (v) the date when less than thirty-six (36) months remain in the
Lease Term, unless Tenant delivers its Option Exercise Notice (as defined in
Section 2.2.3 below) as to any then-remaining extension option (and with respect
to the entire Premises) concurrently with Tenant's notice of its election to
lease the First Refusal Space (the parties acknowledging that Tenant shall be
entitled to deliver its Option Exercise Notice concurrently therewith,
notwithstanding the "earlier of" time period restriction set forth in
Section 2.2.3 below).

 

1.4     Right of First Refusal for 90 Building. Landlord hereby grants to the
Original Tenant and its Permitted Transferee Assignee, a one-time right of first
refusal (the "90 Building Right of First Refusal") with respect to the 54,074
rentable square feet (the "90 Building First Refusal Space") within the building
located at 90 Rio Robles, San Jose, California (the "90 Building"). As of the
date hereof, the 90 Building First Refusal Space is vacant.

 

1.4.1     Procedure for Offer; Procedure for Acceptance. Subject to the TCCs of
this Section 1.4, Landlord shall notify Tenant (the "90 Building First Refusal
Notice") promptly following Landlord's reasonable determination that Landlord
and another potential tenant have reached agreement on the Economic Terms
pertaining to such tenant's lease of all or any portion of the 90 Building First
Refusal Space that both Landlord and the potential tenant are willing to accept,
as certified to, in good faith, by Landlord in the 90 Building First Refusal
Notice ("Third Party Agreement"), and pursuant to such 90 Building First Refusal
Notice, Landlord shall offer to lease to Tenant the entire 90 Building First
Refusal Space, on the Economic Terms set forth in the Third Party Agreement,
which 90 Building First Refusal Notice shall also specify the increase to the
Security Deposit required in connection with Tenant's lease of the 90 Building
First Refusal Space. The term "Economic Terms" shall mean (a) the rental rate
(including additional rent applicable thereto); (b) the amount of any
improvement allowance or the value of any work to be performed by Landlord in
connection with the lease of such 90 Building First Refusal Space; (c) the
amount of free rent; (d) the amount of parking passes available for Tenant to
rent and (e) any other monetary concessions applicable to Tenant's lease of the
90 Building First Refusal Space. Landlord's determination of the amount of the
increase to the Security Deposit shall be made by reviewing the extent of
financial security then generally being imposed in comparable transactions from
tenants of comparable financial condition and credit history to the then
existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and such other tenants); provided that in no event shall the increased
amount of the Security Deposit be less than the last month of Base Rent payable
by Tenant during the First Refusal Term. If Tenant wishes to exercise Tenant's
90 Building Right of First Refusal, then within three (3) business days of
delivery of the 90 Building First Refusal Notice to Tenant, Tenant shall have
the right to deliver notice to Landlord ("Tenant's First Refusal Exercise
Notice") of Tenant's election to exercise its 90 Building Right of First Refusal
with respect to the entire 90 Building First Refusal Space. If Tenant does not
deliver Tenant's First Refusal Exercise Notice within the three (3) business day
period, then Landlord shall be free to enter into a lease ("Third Party Lease")
for the space described in the 90 Building First Refusal Notice to anyone to
whom Landlord desires on any terms Landlord desires and Tenant's 90 Building
Right of First Refusal shall terminate.

 

1.4.2     Expansion Commencement Date; Expiration Date. The commencement date of
the Lease Term (the "First Refusal Commencement Date") with respect to the 90
Building First Refusal Space shall be the date set forth in the 90 Building
First Refusal Notice. Tenant's lease of the 90 Building First Refusal Space
shall expire on the date set forth in the 90 Building First Refusal Notice. The
term of Tenant's lease of the 90 Building First Refusal Space shall be referred
to herein as the "First Refusal Term".

 

- 7 -

--------------------------------------------------------------------------------

 

 

1.4.3     First Refusal Rent. Commencing as of the First Refusal Commencement
Date, and continuing throughout the First Refusal Term, Tenant shall pay rent
with respect to the 90 Building First Refusal Space, in accordance with the
terms set forth in the 90 Building First Refusal Notice.

 

1.4.4     Construction of 90 Building First Refusal Space. Except as otherwise
expressly identified in the 90 Building First Refusal Notice, Tenant shall take
the 90 Building First Refusal Space in its "as is" condition.

 

1.4.5     Amendment to Lease. If Tenant timely exercises Tenant's right to lease
90 Building First Refusal Space as set forth herein, then, within fifteen (15)
business days thereafter, Landlord and Tenant shall use commercially reasonable
efforts to execute an amendment adding such 90 Building First Refusal Space to
this Lease (the "First Refusal Amendment") upon the same terms and conditions as
the initial Premises, except as otherwise set forth in this Section 1.4.
Concurrently with Landlord's and Tenant's mutual execution and delivery of the
First Refusal Amendment, Tenant shall provide an increase to the Security
Deposit in the amount specified in the 90 Building First Refusal Notice and
first month's Base Rent applicable to the 90 Building First Refusal Space.
Notwithstanding the foregoing, the failure of Landlord and Tenant to execute and
deliver such amendment shall not affect an otherwise valid exercise of Tenant's
first refusal right or the parties' rights and responsibilities in respect
thereof.

 

1.4.6     Termination of 90 Building Right of First Refusal. The 90 Building
Right of First Refusal shall be personal to the Original Tenant and its
Permitted Transferee Assignee, and may only be exercised by the Original Tenant
or its Permitted Transferee Assignee (and not any assignee, sublessee or other
transferee of Tenant's interest in this Lease) if Tenant is not then in default
under this Lease. The 90 Building Right of First Refusal granted herein shall
terminate upon (i) Tenant's failure to timely exercise its 90 Building Right of
First Refusal, (ii) Tenant's monetary or material default under this Lease
(beyond the applicable notice and cure periods) more than twice during the Lease
Term, (iii) the date of Tenant's Transfer of more than twenty-five percent (25%)
of the Premises, (iv) the date that Tenant vacates or abandons more than
twenty-five percent (25%), in the aggregate, of the Premises for more than
thirty (30) consecutive days, other than as a result of Alterations performed
pursuant to Article 8 below or relating to a Casualty pursuant to Article 11
below, and (v) the date when less than thirty-six (36) months remain in the
Lease Term, unless Tenant delivers its Option Exercise Notice as to any
then-remaining extension option (and with respect to the entire Premises)
concurrently with Tenant's notice of its election to lease the 90 Building First
Refusal Space (the parties acknowledging that Tenant shall be entitled to
deliver its Option Exercise Notice concurrently therewith, notwithstanding the
"earlier of" time period restriction set forth in Section 2.2.3 below).

 

ARTICLE 2

LEASE TERM

 

2.1     In General. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The Lease Term shall commence on the Lease
Commencement Date, and shall terminate on the Lease Expiration Date unless this
Lease is sooner terminated as hereinafter provided. Tenant shall substantially
complete construction of the Tenant Improvements prior to the Lease Commencement
Date. For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) month period during the Lease Term: provided, however,
that (i) the first Lease Year shall commence on the Lease Commencement Date and
if the Lease Commencement Date is the first day of a calendar month, then the
first Lease Year shall end on the last day of the month immediately preceding
the first anniversary of the Lease Commencement Date, and if the Lease
Commencement Date is other than the first day of a calendar month, then the
first Lease Year shall end on the last day of the eleventh (11th) calendar month
following the date in which the Lease Commencement Date occurs, (ii) the second
and each succeeding Lease Year shall commence on the first day of the next
calendar month; and (iii) the last Lease Year shall end on the Lease Expiration
Date (even if such last Lease Year consists of less than twelve (12) months). At
any time during the Lease Term, Landlord may deliver to Tenant a notice in the
form as set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within five (5) business days of receipt thereof; however, the failure of the
parties to execute such letter shall not defer the Lease Commencement Date or
otherwise invalidate this Lease.

 

- 8 -

--------------------------------------------------------------------------------

 

 

2.2         Option Terms.

 

2.2.1     Option Right. Landlord hereby grants to the originally named Tenant
herein (the "Original Tenant") and any Permitted Transferee Assignee, two (2)
options to extend the Lease Term for the entire Premises for a period of five
(5) years each (each an "Option Term"). The options to extend shall be
exercisable only by notice delivered by Tenant to Landlord as provided in
Section 2.2.3, below, provided that, as of the date of delivery of such notice,
Tenant has not received notice of default under this Lease (which then remains
uncured). Upon the proper exercise of the option to extend, and provided that,
at Landlord's option, as of the end of the then-current Lease Term, Tenant is
not in default under this Lease (beyond the applicable notice and cure period),
the Lease Term shall be extended for a period of five (5) years. The rights
contained in this Section 2.2 shall be personal to the Original Tenant and its
Permitted Transferee Assignee and may only be exercised by the Original Tenant
or its Permitted Transferee Assignee (and not any other assignee or any
sublessee or Transferee of Tenant's interest in this Lease) if the Original
Tenant and any "Permitted Transferee" (as that term is defined in Section 14.8
below) has not Transferred any portion of the Premises within the 130 Building
and has not Transferred more than fifty percent (50%) of the Premises within the
110 Building. In the event that Tenant fails to timely and appropriately
exercise its option to extend in accordance with the terms of this Section 2.2,
then the option to extend granted to Tenant pursuant to the terms of this
Section 2.2 shall automatically terminate and shall be of no further force or
effect. Tenant shall have no right to exercise its second option to extend the
Lease Term if Tenant fails to timely and appropriately exercise its first option
to extend in accordance with the terms of this Section 2.2.

 

2.2.1.1     Tenant's Right to Reduce Then Existing Premises.  Tenant shall have
the right to include in its Option Exercise Notice (as that term is defined in
Section 2.2.3 below) its election (the "Reduction Notice") to reduce the size of
the then existing Premises pursuant to the terms and conditions of this Section
2.2.1.1 (the "Reduction Right"), and describes the area of the then existing
Premises which Tenant elects to no longer lease (the "Downsized Space"), which
Downsized Space shall, if at all, include only the portion of the Premises
within the 130 Building.  The "Reduced Premises" shall be comprised of all of
the Premises other than the Downsized Space (i.e., the entirety of the portion
of the Premises within the 130 Building) (i.e., Tenant may renew as to the
entire Premises or renew as to just the entirety of the Premises in the 110
Building and none of its Premises in the 130 Building).  If Tenant timely
exercises the Reduction Right as set forth herein, and if Tenant elects to
exercise the renewal right set forth in this Section 2.2, then Landlord and
Tenant shall execute an amendment to the Lease, as amended, setting forth the
rentable square footage of the Reduced Premises, and proportionately adjusting
the Base Rent, Tenant's Share, Tenant's parking allocation, and all other terms
of this lease that are based on the rentable square footage of the Premises
effective as of the first (1st) day of the applicable Option Term, within twenty
(20) days after Landlord's receipt of the Option Exercise Notice.  If Tenant
elects to exercise the Reduction Right pursuant to the terms of this Section
2.2.1.1, then Landlord and Tenant shall be relieved of their respective
obligations under the Lease, as amended, with respect to the Downsized Space as
of the first (1st) day of the applicable Option Term, except for those
obligations set forth in this Lease which specifically survive the expiration or
earlier termination of this Lease, including, without limitation, the payment by
Tenant of all amounts owed by Tenant under this Lease prior to the first (1st)
day of the applicable Option Term, with respect to the Downsized Space.  In the
event that Tenant fails to vacate, and surrender and deliver to Landlord
exclusive possession of the Downsized Space, free of all subleases, prior to the
first (1st) day of the applicable Option Term in the condition required by this
Lease, then, except as may otherwise be agreed to by the parties at such time,
the provisions of Article 16 of this Lease shall apply with respect to the
Downsized Space.  If Tenant fails to timely exercise the Reduction Right
pursuant to the terms of this Section 2.2.1.1, then such Reduction Right shall
terminate and be of no further force or effect with respect to the then-current
extension option (but shall remain applicable to any remaining extension option,
if any).

 

2.2.2     Option Rent. The Rent payable by Tenant during the applicable Option
Term (the "Option Rent") shall be equal to the Market Rent, as such Market Rent
is determined pursuant to Exhibit F, attached hereto.

 

2.2.3    Exercise of Options. The options contained in this Section 2.2 shall be
exercised by Tenant, if at all, and only in the following manner: (i) Tenant
shall deliver written notice (the "Option Exercise Notice") to Landlord not more
than fifteen (15) months nor less than eleven (11) months prior to the
expiration of the then-current Lease Term, stating that Tenant is interested in
exercising its option; (ii) Landlord shall, within thirty (30) days following
Landlord's receipt of the Option Exercise Notice, deliver notice (the "Option
Rent Notice") to Tenant setting forth the Option Rent; and (iii) if Tenant
wishes to exercise such option, whether or not Tenant has delivered an Option
Exercise Notice, Tenant shall, on or before the date occurring on the earlier of
(a) thirty (30) days after Tenant's receipt of the Option Rent Notice and (b)
the date that is nine (9) months prior to the expiration of the then-current
Lease Term, deliver written notice thereof to Landlord ("Option Exercise
Notice"), and upon, and concurrent with, such exercise, Tenant may, at its
option, accept or reject the Option Rent set forth in the Option Rent Notice. If
Tenant exercises its option to extend the Lease but fails to accept or reject
the Option Rent set forth in the Option Rent Notice, then Tenant shall be deemed
to have accepted the Option Rent set forth in the Option Rent Notice. If Tenant
delivers the Option Exercise Notice on a timely basis as required by subsection
(iii) above, without prior delivery of the Option Exercise Notice, then the
Option Rent shall be determined in accordance with Section 2.2.4 below.

 

- 9 -

--------------------------------------------------------------------------------

 

 

2.2.4     Determination of Option Rent. In the event Tenant timely and
appropriately exercises its option to extend the Lease but rejects the Option
Rent set forth in the Option Rent Notice pursuant to Section 2.2.3, above, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts. If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is
ninety (90) days prior to the expiration of the initial Lease Term (the "Outside
Agreement Date"), then the Option Rent shall be determined by arbitration
pursuant to the terms of this Section 2.2.4. Each party shall make a separate
determination of the Option Rent, within five (5) days following the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with Sections 2.2.4.1 through 2.2.4.4, below.

 

2.2.4.1     Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser, real estate broker or real estate lawyer who
shall have been active over the five (5) year period ending on the date of such
appointment in the appraising and/or leasing of single and two-story office/R&D
properties in the vicinity of the Building. The determination of the arbitrators
shall be limited solely to the issue area of whether Landlord's or Tenant's
submitted Option Rent is the closest to the actual Option Rent as determined by
the arbitrators, taking into account the requirements of Section 2.2.2 of this
Lease. Each such arbitrator shall be appointed within fifteen (15) days after
the Outside Agreement Date. Landlord and Tenant may consult with their selected
arbitrators prior to appointment and may select an arbitrator who is favorable
to their respective positions (including an arbitrator who has previously
represented Landlord and/or Tenant, as applicable). The arbitrators so selected
by Landlord and Tenant shall be deemed "Advocate Arbitrators."

 

2.2.4.2     The two Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators except that (i) neither the Landlord nor Tenant nor either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance, and (ii) the Neutral
Arbitrator cannot be someone who has represented Landlord and/or Tenant during
the five (5) year period prior to such appointment. The Neutral Arbitrator shall
be retained via an engagement letter jointly prepared by Landlord's counsel and
Tenant's counsel.

 

2.2.4.3     Within ten (10) days following the appointment of the Neutral
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
"Arbitration Agreement") which shall set forth the following:

 

2.2.4.3.1     Each of Landlord's and Tenant's best and final and binding
determination of the Option Rent exchanged by the parties pursuant to Section
2.2.4, above;

 

2.2.4.3.2     An agreement to be signed by the Neutral Arbitrator, the form of
which agreement shall be attached as an exhibit to the Arbitration Agreement,
whereby the Neutral Arbitrator shall agree to undertake the arbitration and
render a decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant;

 

2.2.4.3.3     Instructions to be followed by the Neutral Arbitrator when
conducting such arbitration;

 

2.2.4.3.4     That Landlord and Tenant shall each have the right to submit to
the Neutral Arbitrator (with a copy to the other party), on or before the date
that occurs fifteen (15) days following the appointment of the Neutral
Arbitrator, an advocate statement (and any other information such party deems
relevant) prepared by or on behalf of Landlord or Tenant, as the case may be, in
support of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");

 

- 10 -

--------------------------------------------------------------------------------

 

 

2.2.4.3.5     That within five (5) business days following the exchange of
Briefs, Landlord and Tenant shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party's Brief (the "First Rebuttals"); provided, however, such First Rebuttals
shall be limited to the facts and arguments raised in the other party's Brief
and shall identify clearly which argument or fact of the other party's Brief is
intended to be rebutted;

 

2.2.4.3.6     That within five (5) business days following the parties' receipt
of each other's First Rebuttal, Landlord and Tenant, as applicable, shall each
have the right to provide the Neutral Arbitrator (with a copy to the other
party) with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;

 

2.2.4.3.7     The date, time and location of the arbitration, which shall be
mutually and reasonably agreed upon by Landlord and Tenant, taking into
consideration the schedules of the Neutral Arbitrator, the Advocate Arbitrators,
Landlord and Tenant, and each party's applicable consultants, which date shall
in any event be within forty-five (45) days following the appointment of the
Neutral Arbitrator;

 

2.2.4.3.8     That no discovery shall take place in connection with the
arbitration, other than to verify the factual information that is presented by
Landlord or Tenant;

 

2.2.4.3.9     That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;

 

2.2.4.3.10     The specific persons that shall be allowed to attend the
arbitration;

 

2.2.4.3.11     Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours ("Tenant's Initial Statement");

 

2.2.4.3.12     Following Tenant's Initial Statement, Landlord shall have the
right to present oral arguments to the Neutral Arbitrator at the arbitration for
a period of time not to exceed three (3) hours ("Landlord's Initial Statement");

 

2.2.4.3.13     Following Landlord's Initial Statement, Tenant shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Landlord ("Tenant's Rebuttal Statement");

 

2.2.4.3.14     Following Tenant's Rebuttal Statement, Landlord shall have up to
two (2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant;

 

2.2.4.3.15     That, not later than ten (10) days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the "Ruling")
indicating whether Landlord's or Tenant's submitted Option Rent is closer to the
Option Rent;

 

2.2.4.3.16     That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and

 

- 11 -

--------------------------------------------------------------------------------

 

 

2.2.4.3.17     That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.

 

If a date by which an event described in Section 2.2.4.3, above, is to occur
falls on a weekend or a holiday, the date shall be deemed to be the next
business day.

 

2.2.5     In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the applicable Option
Term, Tenant shall be required to pay the Option Rent, initially provided by
Landlord to Tenant, and upon the final determination of the Option Rent, the
payments made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party.

 

ARTICLE 3

BASE RENT

 

3.1     In General. Tenant shall pay, without prior notice or demand, to
Landlord or Landlord's agent at the management office of the Project, or, at
Landlord's option, at such other place as Landlord may from time to time
designate in writing, by a check, ACH or wire transfer for currency which, at
the time of payment, is legal tender for private or public debts in the United
States of America, Base Rent in advance on or before the first day of each and
every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the first full month of the Lease Term which
occurs after the expiration of any free rent period shall be paid at the time of
Tenant's execution of this Lease, however, if the Lease Commencement Date is not
the first day of a calendar month, then the Base Rent payment for such
fractional calendar month at the beginning of the Lease Term shall be due by
Tenant on the Lease Commencement Date. If any Rent payment date (including the
Lease Commencement Date) falls on a day of the month other than the first day of
such month or if any payment of Rent is for a period which is shorter than one
month, the Rent for any fractional month shall accrue on a daily basis for the
period from the date such payment is due to the end of such calendar month or to
the end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

 

3.2     Base Rent Abatement. Provided that no Event of Default is then occurring
and continuing, subject to the terms of this Section 3.2 below, during the six
(6) month period commencing on the first (1st) day of the first (1st) full
calendar month of the Lease Term and ending on the last day of the sixth (6th)
full calendar month of the Lease Term (the "110 Building Base Rent Abatement
Period"), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to the portion of the Premises consisting of 87,608 rentable square
feet of space in the 110 Building, and during the twelve (12) month period
commencing on the first (1st) day of the first (1st) full calendar month of the
Lease Term and ending on the last day of the twelfth (12th) full calendar month
of the Lease Term (the "130 Building Base Rent Abatement Period"), Tenant shall
not be obligated to pay any Base Rent otherwise attributable to the portion of
the Premises consisting of 22,954 rentable square feet of space in the 130
Building (collectively, the "Base Rent Abatement"). Landlord and Tenant
acknowledge that the aggregate amount of the Base Rent Abatement equals
$2,002,740.00. Tenant acknowledges and agrees that during such Base Rent
Abatement Period, such abatement of Base Rent for the Premises shall have no
effect on the calculation of any future increases in Base Rent or Direct
Expenses payable by Tenant pursuant to the terms of this Lease, which increases
shall be calculated without regard to such Base Rent Abatement. Additionally,
Tenant shall be obligated to pay all "Additional Rent" (as that term is defined
in Section 4.1 of this Lease) during the Base Rent Abatement Period, except as
otherwise set forth in Section 4.1 below). Tenant acknowledges and agrees that
the foregoing Base Rent Abatement has been granted to Tenant as additional
consideration for entering into this Lease, and for agreeing to pay the Rent and
perform the terms and conditions otherwise required under this Lease. The
abatement of Base Rent provided for herein is conditioned upon Tenant's full and
timely performance of all of its obligations under this Lease. If at any time
following the date hereof this Lease is terminated for any reason other than a
default by Landlord or an event of Casualty or condemnation, then the dollar
amount of the unapplied portion of abatement of Base Rent provided for herein as
of the date of such termination shall be converted to a credit to be applied to
the Base Rent applicable at the end of the Lease Term, and Tenant shall
immediately be obligated to begin paying Base Rent, in addition to all other
amounts due to Landlord under the Lease, for the Premises in full.

 

- 12 -

--------------------------------------------------------------------------------

 

 

ARTICLE 4

ADDITIONAL RENT

 

4.1      General Terms. In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Section 6 of the Summary and
Section 4.2.1 below, respectively, of this Lease; provided, however, that in no
event shall Tenant have any obligation to pay Tenant's 130 Building Share prior
to the first (1st) anniversary of the Lease Commencement Date, but Tenant shall
pay Tenant's 110 Building Share during such period. Such payments by Tenant,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the terms and conditions of this Lease, are hereinafter collectively referred
to as the "Additional Rent," and the Base Rent and the Additional Rent are
herein collectively referred to as "Rent." All amounts due under this Article 4
as Additional Rent shall be payable for the same periods and in the same manner
as the Base Rent. Without limitation on other obligations of Tenant which
survive the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

 

4.2         Definitions of Key Terms Relating to Additional Rent. As used in
this Article 4, the following terms shall have the meanings hereinafter set
forth:

 

4.2.1     "Direct Expenses" shall mean Operating Expenses, and Tax Expenses, as
that term is defined in Section 4.2.4.1 below.

 

4.2.2     "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

 

4.2.3     "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities (except to the extent Tenant and the other tenants of
the Project pay for such utilities directly on a submetered or metered basis),
the cost of operating, repairing, maintaining, and renovating the utility,
telephone, mechanical, sanitary, storm drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections and the cost of contesting
any governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program, or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building or Project, including, without limitation, any covenants,
conditions and restrictions affecting the Project, development agreements,
development and disposition agreements, and reciprocal easement agreements
affecting the Project, and any agreements with transit agencies affecting the
Project (collectively, "Underlying Documents"); (vi) subject to exclusion (22)
below fees and other costs, including reasonable management and/or incentive
fees, consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Project; (vii) payments under any equipment rental agreements and the
fair rental value of any management office space; (viii) subject to item (f),
below, wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons engaged in the operation, maintenance and
security of the Project; (ix) costs under any instrument pertaining to the
sharing of costs by the Project, including as relating to any business
improvement district; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing;
(xii) amortization (including interest on the unamortized cost) over its useful
life as Landlord shall reasonably determine, in accordance with sound real
estate management and accounting principles, consistently applied, of the cost
of acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project
(A) which are reasonably anticipated to reduce Operating Expenses, or to reduce
current or future Operating Expenses or to enhance the safety or security of the
Project or its occupants, (B) that are required to comply with present or
anticipated conservation programs, (C) which are replacements or modifications
of nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, (D) that are required by Law or (E) to replace
items which Landlord would be obligated to maintain under this Lease; provided,
however, that any capital expenditure shall be amortized (including interest on
the amortized cost) over its useful life as Landlord shall reasonably determine
in accordance with sound real estate and management and accounting practices,
consistently applied, except that any capital expenditure that is reasonably
anticipated to reduce Operating Expenses may be amortized (including interest on
the unamortized cost) over its recovery payback period to the extent of actual
savings, if shorter; (xiv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute Tax Expenses; and (xv) costs incurred in
connection with the parking areas servicing the Project, as well as costs
incurred in connection with the provision of any shuttle service serving the
Project for the purpose of facilitating access to public transportation.
Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:

 

- 13 -

--------------------------------------------------------------------------------

 

 

(1)     costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas);

 

(2)     except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment;

 

(3)     costs for which the Landlord is reimbursed by insurance by its carrier
or any tenant's carrier or by anyone else, and electric power costs for which
any tenant directly contracts with the local public service company;

 

(4)     any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

(5)     costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;

 

(6)     the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project or portfolio manager (and in all cases shall be subject to the terms of
this clause (f));

 

(7)     except for a Project management fee to the extent allowed pursuant to
item (vi), above, overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
unaffiliated third parties on a competitive basis;

 

- 14 -

--------------------------------------------------------------------------------

 

 

(8)     any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge or parking attendants at the Project shall be includable
as an Operating Expense;

 

(9)     rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

 

(10)     all costs, items and services for which Tenant or any other tenant or
other occupant in the Project directly reimburses Landlord or which Landlord
provides selectively to one or more tenants (other than Tenant) without
reimbursement;

 

(11)     any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

 

(12)     rent for any office space occupied by Project management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of
Comparable Buildings (as that term is defined in Section 4 of Exhibit F), with
adjustment where appropriate for the size of the applicable project;

 

(13)     costs arising from the gross negligence or willful misconduct of
Landlord;

 

(14)     costs incurred to comply with laws (including laws relating to
Hazardous Material) which violation of law was in existence in the Building or
on the Project prior to the Lease Commencement Date; and costs incurred to
remove, remedy, contain, or treat Hazardous Material, which Hazardous Material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project;

 

(15)     amount paid as ground rental for the Project by the Landlord;

 

(16)     interest, principal, penalties, points and fees on debts or
amortization on any mortgage or mortgages or any other debt instrument
encumbering the Building or the Project;

 

(17)     interest, fines or penalties for late payment or violations of
applicable Laws by Landlord, except to the extent incurring such expense is
caused by a corresponding late payment or violation of an applicable Law by
Tenant, in which event Tenant shall be responsible for the full amount of such
expense;

 

(18)     legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and Tenant, Landlord and other tenants or
prospective occupants or prospective tenants/occupants or providers of goods and
services to the Project;

 

(19)     advertising and promotional expenditures, and costs of signs in or on
the Building identifying the owner of the Building or other tenants’ signs;

 

(20)     tax penalties incurred as a result of Landlord’s negligence, inability
or unwillingness to make payments and/or to file any tax or informational
returns when due;

 

(21)     costs arising from latent defects in the base, shell or core of the
Building or improvements installed by Landlord or repair thereof;

 

- 15 -

--------------------------------------------------------------------------------

 

 

(22)     fees payable by Landlord for management of the Project in excess of
three percent (3%) (the "Management Fee Cap") of Landlord's gross rental
revenues, which, to the extent that such fees calculated on such basis, are
adjusted and grossed up to reflect a one hundred percent (100%) occupancy of the
Project with all tenants paying full rent (as contrasted with free rent, partial
rent, abated rent or similarly discounted rent), including base rent,
pass-throughs, and parking fees (but excluding the cost of after-hours services
or utilities) from the Project for any calendar year or portion thereof;

 

(23)     costs arising from Landlord’s charitable or political contributions;

 

(24)     the cost of acquiring sculptures, paintings or other objects of fine
art in the Building or the Project;

 

(25)     any finder’s fees, brokerage commissions, job placement costs or job
advertising cost, other than with respect to any maintenance or administrative
personnel serving the Project, once per year;

 

(26)     the costs of any flowers, gifts, balloons, etc. provided to any
prospective tenants, Tenant, other tenants, and occupants of the Project;

 

(27)     the cost of any magazine, newspaper, trade or other subscriptions;

 

(28)     the cost of training or incentive programs, other than with respect to
any maintenance or administrative personnel serving the Project; and

 

(29)     the costs of repairing and maintaining the foundation, floor ceiling
slabs, roof structure (excluding the roof-membrane) and exterior concrete wall
of the Building.

 

4.2.4      Taxes.

 

4.2.4.1     "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used by Landlord in connection with the
Project, or any portion thereof, and including estimated amounts based on
pending but uncompleted reassessments of the Project, as reasonably determined
by Landlord), which shall be paid or accrued during any Expense Year (without
regard to any different fiscal year used by such governmental or municipal
authority) because of or in connection with the ownership, leasing and operation
of the Project, or any portion thereof. Tax Expenses shall include, without
limitation:

 

(1)     Any tax on the rent, right to rent or other income from the Project, or
any portion thereof, or as against the business of leasing the Project, or any
portion thereof;

 

(2)     Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project's contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies;

 

- 16 -

--------------------------------------------------------------------------------

 

 

(3)     Any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and

 

(4)     Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises.

 

4.2.4.2     Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Refunds of Tax Expenses shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Tax Expenses under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses included by Landlord as Tax Expenses pursuant to the terms of this
Lease. Notwithstanding anything to the contrary contained in this Section 4.2.4
(except as set forth in Section 4.2.4.1, above), there shall be excluded from
Tax Expenses (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord's general or
net income (as opposed to rents, receipts or income attributable to operations
at the Project), (ii) any items included as Operating Expenses, and (iii) any
items paid by Tenant under Section 4.5 of this Lease. Notwithstanding anything
to the contrary set forth in this Lease, except as set forth in Section 4.2.4.3
below, only Landlord may institute proceedings to reduce Tax Expenses and the
filing of any such proceeding by Tenant without Landlord's consent shall
constitute an Event of Default (as that term is defined in Section 19.1 below)
under this Lease. Notwithstanding the foregoing, except as set forth in Section
4.2.4.3 below, Landlord shall not be obligated to file any application or
institute any proceeding seeking a reduction in Tax Expenses.

 

4.2.4.3     Tenant's Right to Contest Tax Expenses. Notwithstanding anything to
the contrary in this Lease, except as otherwise set forth in this
Section 4.2.4.3, below, Tenant shall not have the right to institute proceedings
to reduce Tax Expenses or file any such proceeding without Landlord's consent.
Tenant may request from Landlord whether or not Landlord intends to file an
appeal of any portion of Tax Expenses which are appealable by Landlord (the
"Appealable Tax Expenses") for any tax fiscal year. Landlord shall deliver
written notice to Tenant within ten (10) days after such request indicating
whether Landlord intends to file an appeal of Appealable Tax Expenses for such
tax fiscal year. If Landlord indicates that Landlord will not file an appeal of
such Tax Expenses, then Tenant may provide Landlord with written notice
("Appeals Notice") at least thirty (30) days prior to the final date in which an
appeal must be filed, requesting that Landlord file an appeal. Upon receipt of
the Appeals Notice, but subject to the terms and conditions of this Section
4.2.4.3 below, Landlord shall promptly file such appeal and thereafter Landlord
shall diligently prosecute such appeal to completion. Tenant may at any time in
its sole discretion direct Landlord to terminate an appeal it previously elected
pursuant to an Appeals Notice. In the event Tenant provides an Appeals Notice to
Landlord and the resulting appeal reduces the Tax Expenses for the tax fiscal
year in question as compared to the original bill received for such tax fiscal
year and such reduction is greater than the costs for such appeal, then the
costs for such appeal shall be included in Tax Expenses and passed through to
Tenant when funds are actually received. Alternatively, if the appeal does not
result in a reduction of Tax Expenses for such tax fiscal year or if the
reduction of Tax Expenses is less than the costs of the appeal, then Tenant
shall reimburse Landlord, within thirty (30) days after written demand, for any
and all costs reasonably incurred by Landlord which are not covered by the
reduction in connection with such appeal. Tenant's failure to timely deliver an
Appeals Notice shall waive Tenant's rights to request an appeal of the
applicable Tax Expenses for such tax fiscal year. In addition, Tenant's
obligations to reimburse Landlord for the costs of the appeal pursuant to this
Section shall survive the expiration or earlier termination of this Lease in the
event the appeal is not concluded until after the expiration or earlier
termination of this Lease. Upon request, Landlord agrees to keep Tenant apprised
of all tax protest filings and proceedings undertaken by Landlord to obtain a
reduction or refund of Tax Expenses.

 

- 17 -

--------------------------------------------------------------------------------

 

 

4.3         Method of Allocation.

 

4.3.1     Allocation of Direct Expenses. The parties acknowledge that the
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i.e., the Direct Expenses) should be
shared between the tenants of the Building and the tenants of the other
buildings in the Project. Accordingly, Direct Expenses are determined annually
for the Project as a whole, and Landlord also makes a separate determination of
Direct Expenses that are allocable to a particular Building.

 

4.3.2     Cost Pools. Landlord shall have the right, from time to time, to
equitably and reasonably allocate some or all of the Direct Expenses for the
Project among different portions or occupants of the Project (the "Cost Pools"),
in Landlord's reasonable discretion. Such Cost Pools may include, but shall not
be limited to, the office space tenants of the Project and the retail space
tenants of the Project, or may be implemented to reflect that certain services
or amenities are not provided to certain types of space at the Project, in which
event Tenant's Share of such services or amenities may be equitably adjusted to
reflect the space to which such services or amenities are generally provided or
attributable. The Direct Expenses within each such Cost Pool shall be reasonably
allocated and charged to the tenants within such Cost Pool in an equitable
manner.

 

4.4      Calculation and Payment of Additional Rent. Tenant shall pay to
Landlord, in the manner set forth in Section 4.4.1, below, and as Additional
Rent, Tenant's Share of Direct Expenses for each Expense Year.

 

4.4.1     Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant within one hundred twenty (120) days following the end of
each Expense Year, a statement (the "Statement") which shall state the Direct
Expenses incurred or accrued for the particular Expense Year, and which shall
indicate the amount of Tenant's Share of Direct Expenses. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, within thirty (30) days after receipt of the Statement, the
full amount of Tenant's Share of Direct Expenses for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Direct Expenses,"
as that term is defined in Section 4.4.2, below, and if Tenant paid more as
Estimated Direct Expenses than the actual Tenant's Share of Direct Expenses (an
"Excess"), Tenant shall receive a credit in the amount of such Excess against
Rent next due under this Lease. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4, except as set forth in the last
sentence of this Section 4.4.1. Even though the Lease Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant's Share of Direct Expenses for the Expense Year in which this Lease
terminates, if Tenant's Share of Direct Expenses is greater than the amount of
Estimated Direct Expenses previously paid by Tenant to Landlord, Tenant shall,
within thirty (30) days after receipt of the Statement, pay to Landlord such
amount, and if Tenant paid more as Estimated Direct Expenses than the actual
Tenant's Share of Direct Expenses (again, an Excess), Landlord shall, within
thirty (30) days, deliver a check payable to Tenant in the amount of such
Excess. The provisions of this Section 4.4.1 shall survive the expiration or
earlier termination of the Lease Term. Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant's Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than twenty-four (24) months following the expiration of any Expense Year (i.e.
December 31 of the second year following the Expense Year), provided that in any
event Tenant shall be responsible for Tenant's Share of Direct Expenses which
(x) were levied by any governmental authority or by any public utility
companies, and (y) Landlord had not previously received an invoice therefor and
which are currently due and owing (i.e., costs invoiced for the first time
regardless of the date when the work or service relating to this Lease was
performed), at any time following the Lease Expiration Date which are
attributable to any Expense Year.

 

4.4.2     Statement of Estimated Direct Expenses. Landlord shall give Tenant a
yearly expense estimate statement (the "Estimate Statement") which shall set
forth in general major categories Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant's Share of Direct Expenses (the
"Estimated Direct Expenses"). The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Additional Rent under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Direct Expenses theretofore delivered to the extent deemed reasonably necessary
by Landlord; provided, however, that (i) Landlord shall not revise the Estimated
Statement delivered for an Expense Year more than once (1) during an Expense
Year, and (ii) any such subsequent revision shall set forth on a reasonably
specific basis any particular expense increase. Thereafter, Tenant shall pay,
within thirty (30) days after receipt of the Estimate Statement, a fraction of
the Estimated Direct Expenses for the then-current Expense Year (reduced by any
amounts paid pursuant to the second to last sentence of this Section 4.4.2).
Such fraction shall have as its numerator the number of months which have
elapsed in such current Expense Year, including the month of such payment, and
twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time), Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Direct Expenses set forth in the
previous Estimate Statement delivered by Landlord to Tenant. Throughout the
Lease Term Landlord shall maintain records with respect to Direct Expenses in
accordance with sound real estate management and accounting practices,
consistently applied.

 

- 18 -

--------------------------------------------------------------------------------

 

 

4.5         Taxes and Other Charges for Which Tenant Is Directly Responsible.

 

4.5.1    Tenant shall be liable for and shall pay before delinquency, taxes
levied or assessed against Tenant's equipment, furniture, fixtures and any other
personal property (including any of Tenant's equipment or other property that
may be located on or about the Project (other than inside the Premises)
(collectively, "Tenant's Off-Premises Equipment")) located in or about the
Premises, the Building or the Project. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

 

4.5.2     If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

 

4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project; or
(iii) taxes assessed upon this transaction or any document to which Tenant is a
party creating or transferring an interest or an estate in the Premises.

 

4.6       Landlord's Books and Records.  Within one hundred twenty (120) days
after receipt of a Statement by Tenant (the "Audit Period"), if Tenant disputes
the amount of Tenant's Share of Direct Expenses set forth in the Statement, an
independent certified public accountant (which accountant (A) is a member of a
nationally recognized certified public accounting firm which has previous
experience in auditing financial operating records of landlords of office
buildings, (B) is not working on a contingency fee basis [i.e., Tenant must be
billed based on the actual time and materials that are incurred by the certified
public accounting firm in the performance of the audit without dependent upon
the results of such audit] and evidence of such fee arrangement shall be
delivered by Tenant to Landlord upon request, and agrees with Landlord in
writing to maintain the results of such audit or inspection confidential, (C)
agrees with Landlord in writing to maintain the results of such audit or
inspection confidential, and (D) shall not currently (i.e., within the previous
twelve (12) month period) be providing accounting and/or lease administration
services to another tenant in the Project in connection with a review or audit
by such other tenant of similar expense records), designated and paid for by
Tenant and reasonably approved by Landlord, may, after reasonable notice to
Landlord and at reasonable times within the Audit Period, audit Landlord's
records with respect to the Tenant's Share of Direct Expenses set forth in the
Statement at Landlord's corporate offices, provided that (i) Tenant is not then
in default under this Lease, (ii) Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may be,
and (iii) Tenant shall pay, after the first sixteen hours of such audit or
inspection, $150 per each additional hour of Landlord's or the building
manager's employee time devoted to such inspection or audit to reimburse
Landlord for its overhead costs allocable to the inspection or audit.  In
connection with such audit, Tenant and Tenant's agents must agree in advance to
follow Landlord's reasonable rules and procedures regarding an audit of
Landlord's records, and shall execute a commercially reasonable confidentiality
agreement regarding such audit.  Any audit report prepared by Tenant's certified
public accounting firm shall be delivered concurrently to Landlord and Tenant
within the Audit Period.  Tenant's failure to audit the amount of the Excess set
forth in any Statement within the Audit Period shall be deemed to be Tenant's
approval of such Statement and Tenant, thereafter, waives the right or ability
to audit the amounts set forth in such Statement.  If after such audit, Tenant
still disputes such Tenant's Share of Direct Expenses set forth in such
Statement, an audit to determine the proper amount shall be made, at Tenant's
expense, by an independent certified public accountant (the "Accountant")
selected by Landlord and subject to Tenant's reasonable approval; provided that
if such audit by the Accountant proves that the Excess in the subject Statement
were overstated by more than four percent (4%), then the cost of the Accountant
and the reasonable, actual, out-of-pocket costs of Tenant's initial audit shall
be paid for by Landlord.  If such inspection or audit reveals that an error was
made in the Direct Expenses previously charged to Tenant, then Landlord shall
refund or credit to Tenant any overpayment of any such costs, or Tenant shall
pay to Landlord any underpayment of any such costs, as the case may be, within
30 days after notification thereof. Tenant may not conduct an inspection or have
an audit performed more than once during any calendar year.  Tenant hereby
acknowledges that Tenant's sole right to audit Landlord's records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable Laws to audit such records and/or to contest the amount of Direct
Expenses payable by Tenant.  Tenant's right to audit Landlord's records as set
forth in this Section 4.6 shall be personal to Tenant and may not be exercised
by any sublessee or other Transferee of less than Tenant's entire interest in
this Lease. This provision shall survive the expiration or earlier termination
of this Lease.

 

- 19 -

--------------------------------------------------------------------------------

 

 

ARTICLE 5

USE OF PREMISES

 

5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.

 

5.2     Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not commit waste, overload the Base Building and Tenant's Building Systems (as
that term is defined in Section 7.2.1 below) or subject the Premises to use that
would damage the Premises or use, or suffer or permit any person or persons to
use, the Premises or any part thereof for any use or purpose contrary to the
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto
(the "Rules and Regulations"), or in violation of any applicable Laws. Tenant's
use shall not result in an occupancy density for the Premises which is greater
than the density allowed by applicable Laws. No Tenant Party (as that term is
defined in Section 10.1 below) shall do or permit anything to be done in or
about the Premises or the Project which will in any way damage the reputation of
the Project, create extraordinary fire hazards, or result in an increased rate
of insurance on the Project or its contents, or obstruct or interfere with the
normal and customary use or operation of the Project by Landlord or other
tenants and/or occupants (including, without limitation, by means of noise,
vibration, odor of other undesirable effect emanating from the Premises or any
machine or other installation therein or from any of Tenant's Off-Premises
Equipment) or the rights of other tenants or occupants of the Building, or
injure or annoy them or use or allow the Premises, Tenant's Building Systems or
any of Tenant's Off-Premises Equipment to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises or the Project. Tenant shall not use any
substantial portion of the Premises for a "call center," any other telemarketing
use, or any credit processing use. Tenant shall comply with, and Tenant's rights
and obligations under this Lease and Tenant's use of the Premises shall be
subject and subordinate to, all Underlying Documents now or hereafter affecting
the Project, and, upon request from Landlord, Tenant shall promptly recognize
such Underlying Documents by executing a commercially reasonable form of
recognition.

 

ARTICLE 6

SERVICES AND UTILITIES

 

6.1     Standard Tenant Services. Tenant shall be responsible for providing all
services to the Premises, at Tenant's sole cost and expense, including the
services stated below.

 

6.1.1     HVAC. Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Tenant shall operate and control
the heating, ventilation and air conditioning systems serving the Premises
("HVAC").

 

- 20 -

--------------------------------------------------------------------------------

 

 

6.1.2     Other Utilities. Tenant shall be responsible to either: (1) contract
with, and pay directly to, the applicable utility provider for electricity,
water, trash and sewer, and gas consumed in the Premises (including normal and
excess consumption and including the cost of electricity to operate the HVAC air
handlers), or (2) to pay directly to Landlord, and not as a part of Operating
Expenses, for the cost of electricity, water, trash and sewer, and gas consumed
in the Premises (including normal and excess consumption and including the cost
of electricity to operate the HVAC air handlers), which usage of utilities shall
either be separately metered or submetered or subject to reasonable and
equitable allocation by Landlord amongst Tenant and any other tenant(s) of the
130 Building. If payments are made to Landlord, Tenant shall pay such costs
within thirty (30) days after demand and as Additional Rent under this Lease
(and not as part of the Operating Expenses).  If payments are made directly to
the applicable utility provider, Tenant shall make such payments prior to
delinquency. Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.
Tenant's use of electricity shall never exceed the capacity of the feeders to
the Project or the risers or wiring installation. If for any reason Tenant's use
exceeds the capacity of the feeders to the Building or the risers or wiring
installation, Tenant, in Tenant's sole discretion and at Tenant's expense, shall
either promptly take all necessary action to increase the electrical capacity of
the Building, in compliance with Article 8, or reduce its usage, so that it does
not exceed the capacity of the applicable electrical components.

 

6.1.3     Janitorial; Landscaping. Tenant shall perform all janitorial services
and other cleaning to the Premises in a manner generally consistent with the
standards of Comparable Buildings. Landlord shall provide janitorial services
and other landscaping services to the Common Areas, and window washing services
in a manner consistent with other Comparable Buildings.

 

6.1.4     Elevators. Tenant shall operate all elevators in the 110 Building.

 

6.1.5     Security Systems. Landlord shall have no obligation to provide guard
service or other security measures for the benefit of the Premises or the
Project. Landlord hereby agrees that Tenant, at Tenant's expense, shall have the
right to install a card key security system ("Tenant's Security System") to
control access to the Premises. Any portion of Tenant's Security Systems located
or visible outside of the Premises shall be subject to Landlord's prior review
and approval (not to be unreasonably withheld). The installation of Tenant's
Security System shall otherwise be deemed an Alteration and shall be performed
pursuant to Article 8 of this Lease, below (or deemed a Tenant Improvement and
constructed pursuant to the Tenant Work Letter). Tenant shall be solely
responsible, at Tenant's sole cost and expense, for the installation,
monitoring, operation and removal of Tenant's Security System. Tenant shall
furnish Landlord with a copy of all key codes or access cards and Tenant shall
ensure that Landlord shall have access to the Premises and the Building at all
times, subject to Article 27 below. In no event shall Landlord be liable for,
and Tenant shall defend, indemnify, and hold harmless Landlord and its
representatives and agents from any claims, demands, liabilities, causes of
action, suits, judgments, damages and expenses arising from, such system or the
malfunctioning thereof in accordance with Tenant’s indemnity contained in
Section 10.1 hereof.

 

6.1.6     Access. Subject to applicable Laws and the other provisions of this
Lease, and except in the event of an emergency, Tenant shall have access to the
Building, and the Premises twenty-four (24) hours per day, seven (7) days per
week, every day of the year.

 

Tenant shall reasonably cooperate with Landlord at all times and abide by all
reasonable, non-discriminatory regulations and requirements that Landlord may
reasonably prescribe for the proper functioning and protection of the HVAC,
electrical, mechanical and plumbing systems.

 

6.2     Utility Information. Upon request from Landlord, from time to time,
Tenant shall, within ten (10) days, provide to Landlord either permission to
access Tenant's usage information from the utility service provider or copies of
the utility bills for Tenant's usage of such services in a format reasonably
acceptable to Landlord. Tenant shall promptly provide Landlord with a copy of
all invoices for such services after Landlord's request.

 

- 21 -

--------------------------------------------------------------------------------

 

 

6.3     Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises, constitute a breach
of any implied warranty, or relieve Tenant from paying Rent or performing any of
its obligations under this Lease. Furthermore, Landlord shall not be liable
under any circumstances for a loss of, or injury to, property or for injury to,
or interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.

 

6.4    Rooftop Rights. In accordance with, and subject to, the terms and
conditions set forth in Article 8, below, and this Section 6.4, Tenant shall
have the non-exclusive right to use the Building's roof for the installation and
maintenance, at Tenant's sole cost and expense (subject to the application of
the Tenant Improvement Allowance, as that term is defined in Section 2.1 of the
Tenant Work Letter, to the extent permitted by the Tenant Work Letter), of
satellite dishes/antennae or HVAC unit on the roof of the Building (and
reasonable equipment and cabling related thereto) (all such equipment is defined
collectively as the "Rooftop Equipment"). The physical appearance and all
specifications of the Rooftop Equipment shall be subject to Landlord's approval,
the location of any such installation of the Rooftop Equipment shall be
designated by Landlord, and Landlord may require Tenant to install screening
around such Rooftop Equipment, as designated by Landlord. Landlord shall have
reasonable approval over any aspects of the Rooftop Equipment (including
screening) if visible from the exterior of the Building. Landlord makes no
representations or warranties whatsoever with respect to the condition of the
roof of the Building, or the fitness or suitability of the roof of the Building
for the installation, maintenance and operation of the Rooftop Equipment,
including, without limitation, with respect to the quality and clarity of any
receptions and transmissions to or from the Rooftop Equipment and the presence
of any interference with such signals whether emanating from the Building or
otherwise. Tenant shall maintain such Rooftop Equipment, at Tenant's sole cost
and expense. Tenant shall remove such Rooftop Equipment upon the expiration or
earlier termination of the Lease, and shall return the affected portion of the
rooftop and the Premises to the condition the rooftop and the Premises would
have been in had no such Rooftop Equipment been installed (reasonable wear and
tear excepted). Notwithstanding any such review or approval by Landlord, Tenant
shall remain solely liable for any damage to any portion of the roof or roof
membrane, specifically including any penetrations, in connection with Tenant's
installation, use, maintenance and/or repair of such Rooftop Equipment, and
Landlord shall have no liability therewith (except to the extent of property
damage caused by Landlord's gross negligence and willful misconduct, subject to
Section 10.5, below). Such Rooftop Equipment shall, in all instances, comply
with applicable Laws.

 

6.5         Tenant's Generator.

 

6.5.1     In General. Subject to the terms hereof (including, without
limitation, the Tenant Work Letter and Article 8 of this Lease, as applicable),
applicable Laws, including any necessary government agency approvals, Tenant
shall have the right, at Tenant's sole cost and expense, to install a standby
power generator, fuel tank and enclosed generator pad (collectively, the
"Generator") in the general area shown on Exhibit A-1 attached hereto serving
the 110 Building (the "Generator Area"). For purposes of this Lease, the
"Generator" shall be deemed to include, without limitation, all associated
equipment, connections and/or facilities. All plans and specifications relating
to the Generator shall be subject to the approval of Landlord in accordance with
the Tenant Work Letter or Article 8, as applicable. Tenant shall provide and
install vertical and horizontal standby power distribution conduits; as needed.
Tenant shall integrate monitoring of any Generator with the Tenant's Building
Systems and Landlord's Building Systems. Subject to the terms of this Section
6.5, Landlord shall permit Tenant, at its sole cost and expense, to install and
maintain the Generator, all in compliance with applicable Laws. The cost of
design (including engineering costs) and installation of the Generator and the
costs of the Generator itself shall be Tenant's sole responsibility, or deducted
from the Tenant Improvement Allowance pursuant to the terms of the Tenant Work
Letter. Tenant acknowledges that to the extent that the Generator shall be
visible from certain portions of the Building and/or Project, Landlord may
require (in Landlord's reasonable discretion) that Tenant, at Tenant's sole cost
and expense, install screening, landscaping or other improvements satisfactory
to Landlord (in Landlord's reasonable discretion) in order to satisfy Landlord's
aesthetic requirements in connection with the area surrounding the Generator,
all at Tenant's sole cost and expense. The number of parking spaces occupied by
the Generator shall be deducted from the number of parking passes available to
Tenant in Section 9 of the Summary.

 

- 22 -

--------------------------------------------------------------------------------

 

 

6.5.2     Operation and Maintenance of Generator. In no event shall Tenant
permit the Generator to interfere with normal and customary use or operation of
the Building and Project by Landlord or other tenants and/or occupants
(including, without limitation, by means of noise or odor). Tenant shall be
responsible, at Tenant's sole cost and expense, for all maintenance and repairs
and compliance with applicable Law (including, without limitation, any San Jose
Department of Public Health requirements imposed with respect to the fuel tank)
with respect to the Generator, and Tenant acknowledges that Landlord shall have
no responsibility in connection with the Generator and that Landlord shall not
be liable for any physical damage that may occur with respect to the Generator
(except to the extent of property damage caused by Landlord's gross negligence
or willful misconduct, subject to Section 10.5, below). Without limitation of
the foregoing provisions of this Section 6.5.2, all matters (including all plans
and specifications) relating to the location, installation, connection, use,
maintenance, repair, compliance with Laws, and removal of the Generator
(including, without limitation, the manner and means of Tenant's connection of
the Generator to the electrical systems of the Building) shall be subject to the
prior approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed and may be conditioned on Tenant complying with such
reasonable requirements imposed by Landlord, based on the advice of Landlord's
engineers, so that Landlord's Building Systems and Tenant's Building Systems or
other components of the Building and the occupants of the Project are not
adversely affected by the installation and operation of the Generator, and/or
based upon other reasonable factors as determined by Landlord. Tenant shall
provide Landlord with a copy of all permits, logs and maintenance records for
the Generator within five (5) business days of Landlord's request. In the event
that Tenant shall fail to comply with the requirements set forth herein, after
notice and opportunity to cure as provided for in Section 19.1.2, without
limitation of Landlord's other remedies, (i) Landlord shall have the right to
terminate Tenant's rights with respect to the Generator, and/or (ii) Landlord
shall have the right, at Tenant's sole cost and expense, to cure such breach, in
which event Tenant shall be obligated to pay to Landlord, within thirty (30)
days following demand by Landlord, the amount expended by Landlord, plus
Landlord's standard administration fee in an amount not to exceed three percent
(3%) of the cost of the work. The Generator and Generator Area shall be deemed
to be a part of the Premises for purposes of this Lease; provided, however, that
the square footage of the Generator Area shall not be included in the rentable
square footage of the Premises.

 

6.5.3     Removal of Generator. At Landlord's option, Landlord may require that
Tenant remove the Generator and all related facilities and equipment and the pad
upon the expiration or earlier termination of this Lease (or upon any earlier
termination of Tenant's rights with respect to the Generator as provided
hereunder), and repair all damage to the Building and/or Project resulting from
such removal and restore all affected areas to their condition existing prior to
the installation of the Generator, reasonable wear and tear excepted, all at
Tenant's sole cost and expense. The foregoing obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

 

ARTICLE 7

PROPERTY MANAGEMENT; REPAIRS AND MAINTENANCE

 

7.1     Property Management. Landlord and Tenant acknowledge and agree that
Tenant shall be responsible for obligations related to the maintenance, repair
and improvement of the Premises and Tenant's Building Systems in accordance with
the following provisions of this Article 7.

 

7.1.1      Management Standards.

 

7.1.1.1     Professional Management. Tenant shall perform its duties under this
Article 7 in a manner consistent with the standards followed by landlords or
management companies of Comparable Buildings (the "Management Standard").

 

7.1.1.2     Site Operations Manager. The name, address, daytime and evening
telephone and email addresses of the lead contact for Tenant's Engineers (the
"Site Operations Manager") shall be furnished to Landlord and updated reasonably
promptly if the same shall change. All matters pertaining to the employment or
retention of independent contractors engaged by Tenant in connection with the
performance of its duties under this Article 7 are the responsibility of Tenant,
who shall in all respects be the contracting party with any independent
contractor. At no time shall any independent contractors of Tenant and/or their
employees be considered employees or independent contractors of Landlord.

 

- 23 -

--------------------------------------------------------------------------------

 

 

7.1.1.3     Service Agreements. Tenant shall enter into service, repair and
maintenance agreements for Tenant's Building Systems (collectively, the "Service
Agreements"), upon the terms and conditions and with providers as required under
Exhibit G of this Lease. Each Service Agreement shall be provided to Landlord
prior to finalization and Landlord shall have the reasonable right to approve or
disapprove of the form or contents of the Service Agreements or the persons or
entities to be engaged thereunder within five (5) business days after receiving
a copy of any such agreements from Tenant, provided, however, that Landlord's
failure to respond during such period shall be deemed Landlord's approval
thereof. Otherwise, within ten (10) business days of Landlord's request, Tenant
shall deliver a copy of all current Service Agreements to Landlord.

 

7.1.2     Meeting Requirements. Upon request from Landlord, but not more
frequently than quarterly, the Site Operations Manager shall be available for
meetings with Landlord at the Building to conduct a full inspection of the
condition of the Tenant's Building Systems and discuss Tenant's performance of
its obligations under this Article 7, provided that either party shall have the
right to call more frequent meetings to deal with emergency situations or if
Landlord reasonably believes that Tenant is in breach of the terms of this
Article 7.

 

7.1.3    Records and Reports Requirements. Landlord shall provide Tenant with
copies of all warranties and guaranties in Landlord's possession relating to
Tenant's Building Systems. Tenant shall perform its obligations under this
Article 7 in a manner so as to not void or vitiate such warranties and
guarantees, including, without limitation, using required contractors to perform
work (including Tenant Improvements) affecting the HVAC system. All plans and
specifications maintained by Tenant in connection with Tenant's Building
Systems, and any warranties and guaranties and operating manuals relating to the
Tenant's Building Systems (collectively, the "Building System Documents") shall
become the property of Landlord, and such documents (but Tenant may retain
copies thereof) shall be delivered to Landlord upon the expiration or earlier
termination of the Lease Term or any termination of Tenant's management of the
Tenant's Building Systems under this Article 7 or this Lease, to the extent not
previously delivered to Landlord.

 

7.1.4     Tenant's Testing Obligations. Tenant shall operate, maintain, and test
Tenant's Building Systems including all subsystems in any special areas as
designated by Landlord, as required by the terms of this Lease and in a manner
consistent with the Management Standard. Tenant shall conduct such testing and
maintenance in accordance with applicable Laws.

 

7.1.5     Landlord's Inspection Rights. From time to time but no more than once
per calendar quarter, Landlord shall have the right to inspect Tenant's records
(including the Building System Documents) relating to the performance of
Tenant's obligations under this Article 7. Tenant shall make such records
reasonably available to Landlord within five (5) business days of receipt of a
request therefor.

 

7.1.6     Tenant's Risk Management Obligations. Tenant shall promptly
investigate and make a full timely written report to Landlord as to all alleged
accidents known to Tenant and/or all claims for damages relating to the Tenant's
Building Systems known to Tenant.

 

7.1.7     Tenant's Responsibilities Upon Termination of Tenant's Management of
the Tenant's Building Systems under this Article 7. Upon the expiration or
earlier termination of this Lease for any reason, or upon any termination of
Tenant's management of Tenant's Building Systems under this Article 7 or this
Lease, Tenant shall within ten (10) business days following receipt of a written
request from Landlord, deliver the following to Landlord, or Landlord's
appointed agent (except to the extent that any such item has already been
delivered to Landlord).

 

7.1.7.1     At Landlord's option, an assignment to Landlord, or its nominee or
designee, of all Service Agreements with third parties, to the extent
assignable.

 

7.1.7.2     The Building System Documents (copies thereof where reasonably
acceptable).

 

7.1.7.3     All tools and equipment originally delivered by Landlord to Tenant,
subject to reasonable wear and tear and events of damage or destruction.

 

- 24 -

--------------------------------------------------------------------------------

 

 

7.1.7.4     Copies of any repair and maintenance records.

 

7.1.7.5     Any other items in Tenant's possession or control which Landlord may
reasonably require in taking over the management of Tenant's Building Systems.

 

7.1.7.6     The obligation of Tenant to deliver the foregoing shall survive the
termination of Tenant's obligation to manage the Project.

 

7.2         Repair and Maintenance.

 

7.2.1    Tenant's Repair and Maintenance Obligations. Tenant shall, at Tenant's
sole cost and expense, in a manner consistent with the Management Standard,
(i) maintain, repair and improve, and pursuant to the specifications set forth
in Exhibit H, attached hereto, all portions of the Building systems including
the mechanical, electrical, plumbing, sprinkler and HVAC systems exclusively
serving the Premises, provided, however, Tenant shall have no obligation to
maintain, repair or improve the fire life safety systems (individually, a
"Tenant Building System," and collectively, the "Tenant Building Systems"), and
(ii) maintain, repair and improve the Premises, including all improvements,
fixtures, equipment, interior window coverings, and flooring, furnishings
therein. Upon request by Tenant, Landlord agrees to diligently enforce (or if
assignable to Tenant, to assign to Tenant) any warranties relating to Tenant's
Building Systems. Notwithstanding any provision to the contrary contained in
this Lease, Tenant's obligations to comply with applicable Laws are set forth in
Section 24.1 below, and not in this Section 7.2. At Landlord's option, if Tenant
fails to make such repairs or improvements as required in this Section 7.2 with
respect to Tenant's Building Systems, Landlord may, after written notice to
Tenant, and after affording Tenant a reasonable time period within which to
conduct such repair or improvement, and after providing Tenant a second notice
setting forth Landlord's intention to engage in self-help (except in the event
of an emergency, in which case no notice to Tenant shall be required), but need
not, make such repairs and improvements to the Tenant Building Systems, and
Tenant shall pay Landlord the reasonable cost thereof, including a reasonable
percentage of the cost thereof sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and improvements forthwith upon being
billed for same. Except as set forth in Section 7.4 below, Tenant hereby waives
any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute, or ordinance now or hereafter in effect.

 

7.2.2     Landlord's Maintenance Obligations. In addition to Landlord's
obligations set forth in Sections 1.1.1 and 7.2.1 and the Tenant Work Letter,
except to the extent the same is Tenant's obligation pursuant to Section 7.2.1
above, Landlord shall maintain, repair and improve, in good repair and in a
manner consistent with the Management Standard, (i) the structural portions of
the Building, including, without limitation, the foundation, floor/ceiling
slabs, exterior slabs, roof (including the roof membrane), curtain wall,
exterior glass and mullions, columns, beams, shafts, and fire stairwells
(collectively, "Building Structure"), (ii) all portions of the Building fire
life safety systems (the "Landlord Building Systems"), (iii) any Building
systems not exclusively serving the Premises, and (iv) the Common Areas
(including, without limitation, the Project Parking Facilitates, sidewalks and
landscaping). Landlord's costs of performing its obligations under this
Section 7.2 shall be included in Operating Expenses (except to the extent such
costs are otherwise prohibited by the terms of Section 4.2.3 above, or otherwise
payable directly by Tenant pursuant to this Lease). Any entry of the Premises by
Landlord in connection with the foregoing shall be done consistent with the
terms of Article 27 of this Lease. Notwithstanding the foregoing, the terms of
Section 1.1.1 shall apply during the Warranty Period for any repairs required to
the Landlord's Building Systems.

 

- 25 -

--------------------------------------------------------------------------------

 

 

ARTICLE 8

ADDITIONS AND ALTERATIONS

 

8.1     Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any electrical, mechanical,
plumbing or HVAC facilities or systems pertaining to the Premises (collectively,
the "Alterations") without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
twenty (20) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which would (a) violate any
applicable Law, (b) adversely affect (in the reasonable discretion of Landlord)
or require any modification to Tenant's Building Systems or the Base Building or
void any warranty on any Tenant's Building Systems or Base Building component or
design, or (c) affect the (1) exterior appearance of the Project, (2) appearance
of the Common Areas, (3) quiet enjoyment of other tenants or occupants of the
Project, or (4) provision of services to other occupants of the Project. To the
extent that Landlord grants Tenant the right to use areas within the Project,
whether pursuant to the terms of this Lease or through plans and specifications
subsequently approved by Landlord (and without implying that Landlord shall
grant any such approvals), (A) in no event may Tenant use more than Tenant's
Share of the areas within the Building or utility capacity made available by
Landlord for general tenant usage for Tenant's installations and operations in
the Premises (including chilled water, electricity, telecommunications room
space, electrical room space, plenum space and riser space), and (B) Tenant
shall comply with the provisions of this Section with respect to all such items,
including Tenant's Off-Premises Equipment. All Alterations shall be constructed
in accordance with any plans and specifications approved by Landlord, and shall
be constructed, maintained, and used by Tenant, at its risk and expense, in
accordance with all Laws; Landlord's consent to or approval of any Alterations
(or the plans therefor) shall not constitute a representation or warranty by
Landlord, nor Landlord's acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) business days' notice to Landlord, but without Landlord's
prior consent, to the extent that such Alterations do not (i) adversely affect
the Building Structure, Landlord's Building Systems, Tenant's Building Systems,
or the exterior appearance of the Building, (ii) adversely affect the value of
the Premises or Building, (iii) fail to comply with applicable Laws or cause
another portion of the Project to fail to comply with applicable Laws, or (iv)
cost more than One Hundred Thousand and 00/100 Dollars ($100,000.00) for a
particular job of work per Lease Year and do not exceed more than Seven Hundred
Thousand and 00/100 Dollars ($700,000.00) throughout the entire Lease Term (the
"Cosmetic Alterations"). The construction of the initial improvements to the
Premises shall be governed by the terms of the Tenant Work Letter and not the
terms of this Article 8, except as otherwise set forth in Section 8.5 below.

 

8.2     Manner of Performance; Base Building. Any Alterations and any repairs
and maintenance described in Section 7.1 above, shall be performed only by
licensed and reputable contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant and reasonably approved by Landlord, provided
that, Landlord may require Tenant to retain engineering consultants from a list
provided to Tenant by Landlord relating to the structural, mechanical,
electrical, plumbing, HVAC, lifesafety and sprinkler work of the Alterations.
Tenant shall construct such Alterations and perform such maintenance and repairs
in a good and workmanlike manner, in conformance with any and all applicable
Laws (including all applicable permits and consents issued with respect to the
Alterations or maintenance and repairs) and pursuant to a valid building permit,
issued by the city or county in which the Building is located or other
applicable governmental agency, all in conformance with Landlord's reasonable
and non-discriminatory construction rules and regulations. All work under
Section 7.1 above and this Article 8 which may affect the Base Building must be
approved by the Project's engineer of record, at Tenant's expense, and if any
work by Tenant affects or requires changes to the Base Building, then Landlord
may elect, at Tenant's expense, to make such changes. The "Base Building" shall
mean the Building Structure and Landlord's Building Systems. In performing any
work under Section 7.1 above and this Article 8, Tenant shall have the work
performed in such manner so as not to damage the Building or interfere with or
obstruct access to the Project or any portion thereof, or business of Landlord
or other tenants in the Project. Tenant shall not use (and upon notice from
Landlord shall cease using) contractors, services, workmen, labor, materials or
equipment that, in Landlord's reasonable judgment, to the extent they are
disturbing labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas;
provided, however, prior to any such cessation, Landlord and Tenant shall use
commercially reasonable efforts to establish protocols to reestablish and
maintain labor harmony. In addition to Tenant's obligations under Article 9 of
this Lease, upon completion of any Alterations, Tenant agrees to cause a Notice
of Completion to be recorded in the office of the recorder of the county in
which the Building is located in accordance with Section 8182 of the Civil Code
of the State of California or any successor statute, and Tenant shall deliver to
the Project construction manager an accurate reproducible copy of the "as built"
drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.

 

- 26 -

--------------------------------------------------------------------------------

 

 

8.3     Payment by Tenant. If payment is made by Tenant directly to contractors,
Tenant shall (i) comply with Landlord's requirements for final lien releases and
waivers in connection with Tenant's payment for work to contractors, and
(ii) comply with Landlord's standard contractor's rules and regulations. If
Tenant orders any work directly from Landlord, Tenant shall pay to Landlord the
prevailing rate at the Building to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord's
involvement with such work. If Tenant does not order any work directly from
Landlord, Tenant shall pay Landlord's standard fee (not to exceed four percent
(4%) of the costs of such work) and reimburse Landlord for Landlord's
reasonable, actual, out-of-pocket costs and expenses actually incurred in
connection with Landlord's review of such work, except in connection with a
Cosmetic Alteration.

 

8.4     Construction Insurance. In addition to the requirements of Article 10 of
this Lease, prior to the commencement of any Alterations and/or work performed
under Section 7.1 above, Tenant shall provide Landlord with evidence that Tenant
and all contractors and subcontractors carry "Builder's All Risk" insurance in
an amount and with such companies approved by Landlord covering such
Alterations, and such other insurance and endorsements as Landlord may
reasonably require. All Alterations shall be insured by Tenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.

 

8.5     Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord. Notwithstanding the foregoing, Landlord may, by
written notice to Tenant at the time of Landlord's approval of the proposed
Alterations, Tenant Improvements or receipt of notice of Tenant's proposed
Cosmetic Alteration, require Tenant, at Tenant's expense, to remove any
Alterations, Tenant Improvements or Cosmetic Alterations and to repair any
damage to the Premises and Building caused by such removal; provided, however,
notwithstanding the foregoing, if within fifteen (15) business days following
Landlord's receipt of Tenant's request for consent to such Alterations, Tenant
Improvements or receipt of notice of Tenant's proposed Cosmetic Alterations,
Landlord fails to notify Tenant with respect to the removal requirement
regarding such Alterations, Tenant Improvements or Cosmetic Alterations,
Landlord shall be deemed to have agreed to waive the removal requirement with
regard to such Alterations, Tenant Improvements or Cosmetic Alterations. If
Tenant fails to complete such removal and/or to repair any damage caused by the
removal of any Alterations and/or improvements and/or systems and equipment in
the Premises, Landlord may do so and may charge the cost thereof to Tenant.
Tenant hereby protects, defends, indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien in any manner relating
to the performance of any work under this Article 8 or installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

 

ARTICLE 9

COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of a Tenant Party, and shall protect, defend, indemnify and hold
Landlord and its agents and representatives harmless from and against any
claims, liabilities, judgments or costs (including, without limitation,
reasonable attorneys' fees and costs) arising out of same or in connection
therewith. Tenant shall give Landlord notice at least twenty (20) days prior to
the commencement of any such work on the Premises (or such additional time as
may be necessary under applicable Laws or required under this Lease) and provide
Landlord with the identities, mailing addresses and telephone numbers of all
contractors, and subcontractors, and all major materialmen or suppliers
performing work or supplying materials prior to beginning such construction and
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable Laws, and Landlord may record, at its election, notices
of non-responsibility pursuant to California Civil Code Section 8442 in
connection with any work performed by Tenant. Tenant shall remove any such lien
or encumbrance by payment and release or by bond or other security reasonably
acceptable to Landlord within ten (10) business days after notice by Landlord,
and if Tenant shall fail to do so, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for investigating the
validity thereof. The amount so paid shall be deemed Additional Rent under this
Lease payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Project,
Building or Premises (or Landlord's interest therein) to any liens or
encumbrances whether claimed by operation of law or express or implied contract
or deemed to give any contractor or subcontractor or materialman any right or
interest in any funds held by Landlord to reimburse Tenant for any portion of
the cost of such work. Any claim to a lien or encumbrance upon the Building or
Premises arising in connection with any such work or respecting the Premises not
performed by or at the request of Landlord shall be null and void, or at
Landlord's option shall attach only against Tenant's interest in the Premises
and shall in all respects be subordinate to Landlord's title to the Project,
Building and Premises.

 

- 27 -

--------------------------------------------------------------------------------

 

 

ARTICLE 10

INDEMNIFICATION AND INSURANCE

 

10.1    Indemnification and Waiver. Notwithstanding any provision in this Lease
to the contrary, Tenant hereby assumes all risk of damage to, destruction, loss,
loss of use, or theft of property of, any Tenant Party located in or about the
Project (including all of Tenant's Off-Premises Equipment), caused by casualty,
theft, fire, third parties or any other matter or cause, regardless of whether
the negligence of any party caused such loss in whole or in part, or injury to
persons in, upon or about the Premises from any cause whatsoever (including, but
not limited to, any personal injuries resulting from a slip and fall in, upon or
about the Premises) and agrees that Landlord, its managers and members,
Additional Insureds (as that term is defined below), Landlord's and each of
their respective officers, agents, servants, employees, and independent
contractors (collectively, "Landlord Parties") shall not be liable for, and are
hereby released from any responsibility for, any risk assumed by Tenant pursuant
to this Section 10.1. The term the "Additional Insureds" shall mean Landlord's
Mortgagee (if any), Landlord's designated property manager, if any, FCP-RIOTECH,
LLC, FCP MANAGEMENT, INC., RTP55 HOLDINGS, LLC, RTP55 MFM, LLC, RTP55 CIFM, LLC,
WESTBROOK REAL ESTATE FUND X, L.P., WESTBROOK REAL ESTATE CO-INVESTMENT
PARTNERSHIP, L.P., AND FOUR CORNERS PROPERTIES, LLC, any other parties
reasonably designated by Landlord. Tenant acknowledges that Landlord shall not
carry insurance on, and shall not be responsible, for damage to, any property of
any Tenant Party located in or about the Project. Subject to Section 10.5,
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all claims, demands, penalties, fines, liabilities, actions
(including, without limitation, informal proceedings), settlements, judgments,
costs, damages, and expenses (including, without limitation, court costs and
attorneys' fees and costs) (each "Loss" and collectively, "Losses") of whatever
kind or nature, known or unknown, contingent or otherwise incurred or suffered
by or asserted against such Landlord Parties in connection with or arising from
(a) any cause whatsoever in the Premises (including Losses resulting in whole or
in part from the active negligence of the Landlord Parties), (b) any acts,
omissions or negligence of Tenant or of any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant (collectively, "Tenant Parties" and each, individually a
"Tenant Party") or any such person in, on or about the Project, (c) the
installation, operation, maintenance, repair or removal of any property of any
Tenant Party located in or about the Project, including Tenant's Off-Premises
Equipment, or (d) any breach of the terms of this Lease or other failure by
Tenant to perform its obligations under this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the gross negligence or willful misconduct of
Landlord. Should any Landlord Parties be named as a defendant in any suit
brought against Tenant in connection with or arising out of Tenant's occupancy
of the Premises, Tenant shall pay to Landlord its costs and expenses incurred in
such suit, including without limitation, its actual professional fees such as
reasonable appraisers', accountants' and attorneys' fees. The provisions of this
Section 10.1 shall survive the expiration or earlier termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.

 

10.2     Tenant's Compliance With Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises, or vacation of the Premises, causes any increase in the rate of
insurance on the Building or its contents, and Tenant shall reimburse Landlord
for any such increase. Tenant, at Tenant's expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar body.

 

10.3     Tenant's Insurance. Effective as of the earlier of (i) the date Tenant
enters or occupies and/or uses the Premises prior to the Lease Commencement Date
or (ii) the Lease Commencement Date, and continuing throughout the Lease Term
(and including any period of Tenant's holdover in the Premises pursuant to
Article 16 below), Tenant shall, at its sole cost and expense, maintain the
following coverages in the following amounts.

 

- 28 -

--------------------------------------------------------------------------------

 

 

10.3.1     Property Insurance. Property Insurance insuring against any perils
included within the classification "All Risk," including, without limitation,
fire, windstorm, cyclone, tornado, hail, flood, water damage, earthquake,
explosion, riot, riot attending a strike, civil commotion, aircraft, vehicle,
smoke damage, vandalism, malicious mischief, sprinkler leakage, and earthquake
sprinkler leakage. Such insurance shall insure (i) all property owned by the
Tenant or any other Tenant Party, for which Tenant is legally liable or that was
installed at the expense of Tenant or any other Tenant Party, and which is
located in, on or at the Premises or any other portion of the Project,
including, without limitation all furniture, furnishings, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant's property on the Premises installed
by, for, or at the expense of Tenant and all of Tenant's Off-Premises Equipment,
and any other personal property (ii) including the "Tenant Improvements", as
that term is defined in the Tenant Work Letter, and any other improvements and
betterments which exist in the Premises as of the Lease Commencement Date
(excluding Tenant's Base Building and Landlord's Base Building) (the "Original
Improvements"), and (iii) all other improvements and betterments, alterations
and additions to the Premises. Such insurance shall be written on a Special Form
basis, in an amount not less than one hundred percent (100%) of the full
replacement cost value (with the exception of earthquake and flood insurance)
and shall include coverage for (a) all perils included in the CP 10 30 04 02
Coverage Special Form, (b) water damage from any cause whatsoever, including,
but not limited to, sprinkler leakage, bursting, leaking or stoppage of any
pipes, explosion, and backup or overflow from sewers or drains, and
(c) terrorism (to the extent such terrorism insurance is available as a result
of the Terrorism Risk Insurance Act of 2015, or subsequent statute, extension or
reauthorization ("TRIPRA"), or is otherwise available at commercially reasonable
rates).

 

10.3.2     Business Interruption Insurance. Business Interruption Insurance and
Extra Expense on ISO coverage form CP 00 30 or equivalent reasonably acceptable
to Landlord covering a minimum of at least twelve (12) months plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.1 above.

 

10.3.3    Commercial General Liability Insurance. Commercial General Liability
Insurance on the current ISO CG 00 01 occurrence form (or any equivalent
reasonably acceptable to Landlord) covering the insured against claims of
liability arising out of the Lease, Tenant's operations including use, occupancy
or maintenance of Premises, the Building, or the Project, or any portion of the
foregoing, in the amount of not less than $1,000,000 per occurrence and
$2,000,000 general aggregate, which shall be endorsed to apply on a per location
basis, covering bodily injury (including mental anguish) to or death of one or
more persons and damage to tangible property (including loss of use), $1,000,000
Personal and Advertising Injury, and $2,000,000 Products – Completed Operations.
Products – Completed Operations coverage shall be maintained for a minimum
period equal to the greater of the three (3) years after substantial completion
of the Tenant Improvements and/or the Lease Term (as applicable), or the period
under which a claim can be asserted under the applicable statute of limitations
and/or repose. Such policy shall insure the hazards of the Premises and Tenant's
operations thereon and include, but not be limited to, coverage for independent
contractors, blanket contractual liability (covering the performance by Tenant
of its indemnity agreements and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease) including personal injury,
ongoing and products - completed operations coverage, premises –operations
hazard, host liquor liability, broad form property damage, and allow cross
liability and provide a separate of insureds provision. The policy shall not
include any exclusions or limitations other than those incorporated in the
standard ISO policy form, or its equivalent.

 

10.3.4   Worker's Compensation. Worker's Compensation or other similar insurance
pursuant to all applicable state and local statutes and regulations, and
Employer's Liability with minimum limits of not less than $1,000,000 bodily
injury each accident/$1,000,000 bodily injury by disease each
employee/$1,000,000 bodily injury by disease policy limit.

 

10.3.5     Commercial Automobile Liability Insurance. Commercial Automobile
Liability Insurance covering all Owned (if any), Hired, or Non-owned vehicles
with limits not less than $1,000,000 combined single limit for bodily injury and
property damage.

 

10.3.6     Liquor Liability. Prior to the sale, storage, use or giving away of
alcoholic beverages on or from the Premises or Common Areas by Tenant or another
person, Tenant, at its own expense, shall obtain and maintain Liquor Liability
Insurance holding harmless and protecting Landlord and the Premises from and
against any and all Losses arising under any present or future law, statute, or
ordinance of the State of California or other governmental authority having
jurisdiction over the Premises, by reason of any storage, sale, use or giving
away of alcoholic beverages on or from the Premises and in a form as otherwise
acceptable to Landlord (provided that Tenant shall have no such obligation to
obtain any such coverage to the extent that such activities are covered under
the host liquor liability insurance included in the insurance described in
Section 10.3.3 above). Such policy shall have a minimum limit of not less than
$5,000,000 per occurrence and in the aggregate for bodily injury (fatal or
nonfatal) and property damage.

 

- 29 -

--------------------------------------------------------------------------------

 

 

10.3.7    Umbrella and/or Excess Liability Insurance. Umbrella and/or Excess
Liability Insurance follow form basis in an amount of not less than $10,000,000
per occurrence and $10,000,000 annual aggregate. Coverage shall be in excess of
Commercial General Liability, Automobile Liability and Employer’s Liability
Insurance, as well as Liquor Liability insurance policies with such coverage
being concurrent to and not more restrictive than the underlying insurance. Such
Umbrella/Excess policy shall be endorsed to provide primary and non-contributory
coverage to Landlord and the Additional Insureds as required by this Lease.
Tenant hereby expressly agrees that it is the specific intent of the parties
that Tenant is required to provide Umbrella/Excess Liability coverage, whereby
such coverage is vertically exhausted and not subject to any "horizontal
exhaustion" rights any insurers issuing such insurance policies may have in
regards to any insurance Landlord and/or any other Additional Insured might
carry for its own benefit, or on behalf of other Additional Insureds. The limits
of liability can be provided in a combination of a Commercial General Liability
policy and an Umbrella and/or Excess Liability policy.

 

10.3.8     Additional Insurance Obligations. Increased amounts of the insurance
required to be carried by Tenant pursuant to this Article 10 and such other
reasonable types of insurance coverage and in such reasonable amounts covering
the Premises and Tenant's operations therein, as may be required by Landlord or
Landlord's Mortgagee; provided, however, that in no event shall such new or
increased amounts or types of insurance exceed that required of comparable
tenants by landlords of Comparable Buildings.

 

10.4     Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, Additional Insureds, and any
other party the Landlord so specifies, as an additional insured, with the
exception of Worker's Compensation and Employers Liability per Section 10.3.4
above; (ii) be issued by an insurance company having a rating of not less than
A-X in Best's Insurance Guide or which is otherwise acceptable to Landlord and
licensed to do business in the State of California; (iii) be primary insurance
as to all claims thereunder and provide that any insurance carried by Landlord
is excess and is non-contributing with any insurance requirement of Tenant;
(iv) be in form and content reasonably acceptable to Landlord; and (v) Tenant
shall provide Landlord no less than thirty (30) days' written notice prior to
the cancellation, non-renewal, or material alteration of any of Tenant's
Insurance policies. If the use and occupancy of the Premises include any
activity or matter that is or may be excluded from coverage under a commercial
general liability policy (e.g., the sale, service or consumption of alcoholic
beverages), Tenant shall obtain such endorsements to the commercial general
liability policy or otherwise obtain insurance to insure all liability arising
from such activity or matter, including liquor liability, if applicable, in such
amounts as Landlord may reasonably require. Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the date Tenant enters
or occupies the Premises or, if earlier, the Lease Commencement Date and at
least thirty (30) days before the expiration dates thereof. Further, Landlord
shall have the right, from time to time, to request copies of policies of
Tenant's insurance required hereunder, which Tenant shall thereafter provide
within ten (10) business days. No review or approval of any insurance
certificate or policy by Landlord shall derogate from or diminish Landlord's
rights or Tenant's obligations hereunder. In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option, procure such policies for the account of Tenant, and the
cost thereof, plus Landlord's reasonable standard administrative fee, shall be
paid to Landlord within five (5) days after delivery to Tenant of bills
therefor. In addition, any such deductible or self-insured retention amount
required under Tenant's insurance policies shall not exceed $25,000, unless
otherwise approved by Landlord in writing. Any such deductible and self-insured
retention amount shall be the sole responsibility of Tenant.

 

10.5       Waiver of Subrogation.

 

10.5.1     Property Insurance. Landlord and Tenant intend that their respective
property loss risks, including business income and loss of rent insurance, shall
be borne by reasonable insurance carriers to the extent above provided, and
Landlord and Tenant hereby agree to look solely to, and seek recovery only from,
their respective insurance carriers in the event of a property loss to the
extent that such coverage is agreed to be provided hereunder. The parties each
hereby waive all rights and claims against each other for such losses, and waive
all rights of subrogation of their respective insurers, provided such waiver of
subrogation shall not affect the right to the insured to recover thereunder.
Tenant's waiver in this Section 10.5 also extends to the other Landlord Parties.
The parties agree that their respective insurance policies are now, or shall be,
endorsed such that the waiver of subrogation shall not affect the right of the
insured to recover thereunder, so long as no material additional premium is
charged therefor.

 

- 30 -

--------------------------------------------------------------------------------

 

 

10.5.2     Policies other than Property Insurance. Tenant waives all rights
against Landlord and the other Landlord Parties, for recovery of damages
occurring on and after the date on which this Lease is executed to the extent
such damages are covered (or required to be covered) under any insurance policy
carried (or required to be carried) by Tenant related to the Premises or this
Lease (excluding property insurance, which is covered in Section 10.5.1 above).
Tenant shall obtain endorsements effecting the foregoing waivers. If any other
policy implicated by the waiver in this Section 10.5.2 does not allow Tenant to
waive rights of recovery against others prior to a loss, Tenant shall obtain an
endorsement effecting the applicable waiver.

 

10.6     Third-Party Contractors. Tenant shall obtain and deliver to Landlord,
certificates of insurance evidencing Workers Compensation together with
Employers Liability, Commercial General Liability, Automobile Liability, and
Umbrella/Excess Liability Insurance in like form and amounts described under
this Article 10, above and such insurance as otherwise may be required by
Landlord from time to time, and applicable endorsements prior to the
commencement of work in or about the Premises by any vendor or any other
third-party contractor (collectively, a "Third Party Contractor"). All such
insurance shall (a) name Landlord, Additional Insureds, Tenant and any other
party the Landlord so reasonably specifies, as an additional insured, if any, on
a primary and non-contributory basis, which shall include, without limitation,
ongoing and products-completed operations (such additional insured status shall
be afforded by way of a scheduled endorsement at least as broad as ISO CG 20 38
04 13 (or its equivalent), as well as by way of scheduled endorsements at least
as broad as the ISO endorsements CG 20 10 10 01 together with CG 20 37 10 01 (or
their equivalent)), (b) all such insurance shall provide a waiver of subrogation
in favor of Landlord, Additional Insureds, and Tenant. Each Third Party
Contractor shall be solely responsible for each party's own property, tools, and
equipment.

 

ARTICLE 11

DAMAGE AND DESTRUCTION

 

11.1     Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore Tenant's Building Systems, the Base Building and such
Common Areas. Such restoration shall be to substantially the same condition of
the Tenant's Building Systems, Base Building and the Common Areas prior to the
casualty, except for modifications required by applicable Law or by Landlord's
Mortgagee or any other modifications to the Common Areas deemed desirable by
Landlord, which are consistent with the character of the Project, provided that
access to the Premises and any common restrooms serving the Premises shall not
be materially impaired. Upon the occurrence of any damage to the Premises, upon
notice (the "Landlord Repair Notice") to Tenant from Landlord, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant's insurance required under
Section 10.3.1 of this Lease, and Landlord shall repair any injury or damage to
any Alterations, the Tenant Improvements and the Original Improvements installed
in the Premises and shall return such Alterations, Tenant Improvements and
Original Improvements to their original condition; provided that if the cost of
such repair by Landlord exceeds the amount of insurance proceeds received by
Landlord from Tenant's insurance carrier, as assigned by Tenant, the cost of
such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repair of the damage. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant's
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant's occupancy, and the Premises is not occupied
by Tenant as a result thereof, then during the time and to the extent the
Premises is unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises.

 

- 31 -

--------------------------------------------------------------------------------

 

 

11.2     Landlord's Option to Repair; Tenant Termination Right. Notwithstanding
the terms of Section 11.1 of this Lease, Landlord may elect not to rebuild
and/or restore the Premises, either the 110 Building or the 130 Building and/or
Project, and instead terminate this Lease, by notifying Tenant in writing of
such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant one hundred
twenty (120) days to vacate the Premises, but Landlord may so elect only if the
either the 110 Building or the 130 Building or Project shall be damaged by fire
or other casualty or cause, whether or not the Premises is affected, and one or
more of the following conditions is present: (i) in Landlord's reasonable
judgment, repairs cannot reasonably be completed within two hundred ten (210)
days after the date of discovery of the damage (when such repairs are made
without the payment of overtime or other premiums); (ii) Landlord's Mortgagee
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground lease, as the case may
be; (iii) the damage is not fully covered by Landlord's insurance policies;
(iv) Landlord decides to rebuild either the 110 Building or the 130 Building or
Common Areas so that they will be substantially different structurally or
architecturally; or (v) the damage occurs during the last twelve (12) months of
the Lease Term; provided, however, that if Landlord does not elect to terminate
this Lease pursuant to Landlord's termination right as provided above, and the
repairs cannot, in the reasonable opinion of Landlord, be completed within two
hundred ten (210) days after being commenced, Tenant may elect, no earlier than
sixty (60) days after the date of the damage and not later than ninety (90) days
after the date of such damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice.

 

11.3     Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932 and 1933(4) of
the California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, the Building or the Project. No damages, compensation or
claim shall be payable by Landlord for any inconvenience, any interruption or
cessation of Tenant's business, or any annoyance, arising from any damage or
destruction of all or any portion of the Premises, the Building or the Project.

 

ARTICLE 12

NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed by such party. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. No custom or practice which may evolve
between the parties in the administration of the terms hereof shall waive or
diminish the right of Landlord or Tenant to insist upon the performance by the
other party in strict accordance with the terms hereof. The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord's right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

 

- 32 -

--------------------------------------------------------------------------------

 

 

ARTICLE 13

CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, or if more than ten
percent (10%) of the parking passes pertaining to the Building are taken and a
comparable amount of alternative parking within the Project is not made
available by Landlord, in each case for a period in excess of one hundred twenty
(120) days, Tenant shall have the option to terminate this Lease effective as of
the date possession is required to be surrendered to the authority. Tenant shall
not because of such taking assert any claim against Landlord or the authority
for any compensation because of such taking and Landlord shall be entitled to
the entire award or payment in connection therewith, except that Tenant shall
have the right to file with the authority any separate claim available to Tenant
for any taking of Tenant's personal property and fixtures belonging to Tenant
and removable by Tenant upon expiration of the Lease Term pursuant to the terms
of this Lease, and for moving expenses, so long as such claims do not diminish
the award available to Landlord or Landlord's Mortgagee, and such claim is
payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Article 13
shall be Tenant's sole and exclusive remedy in the event of any taking, and
Tenant hereby waives any rights and the benefits of Section 1265.130 of The
California Code of Civil Procedure ("CCP") or any other statute granting Tenant
specific rights in the event of a taking which are inconsistent with the
provisions of this Article 13. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and twenty (120) days or
less, then this Lease shall not terminate but the Base Rent and Direct Expenses
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

 

14.1     Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, sublease, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, permit any other entity to become Tenant
hereunder by merger, consolidation, or other reorganization, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as "Transfers" and
any person or entity to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a "Transferee"). If Tenant desires
Landlord's consent to any Transfer, Tenant shall notify Landlord in writing,
which notice (the "Transfer Notice") shall include (i) the proposed effective
date of the Transfer, which shall not be less than twenty-five (25) days after
the date of delivery of the Transfer Notice, (ii) a description of the portion
of the Premises to be transferred (the "Subject Space"), (iii) all of the terms
of the proposed Transfer and the consideration therefor, including calculation
of the Transfer Premium, as that term is defined in Section 14.3 below, in
connection with such Transfer, the name and address of the proposed Transferee
and any Affiliates of Transferee, and a copy of all existing executed and/or
proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord's standard Transfer consent
documents in connection with the documentation of Landlord's consent to such
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, business credit and personal
references and history of the proposed Transferee and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space. Any
Transfer made in violation of this Article 14 shall, at Landlord's option, be
null, void and of no effect, and shall, at Landlord's option, constitute an
Event of Default. Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's reasonable review and processing fees, as well as
any reasonable professional fees (including, without limitation, attorneys',
accountants', architects', engineers' and consultants' fees) incurred by
Landlord, within thirty (30) days after written request by Landlord.

 

- 33 -

--------------------------------------------------------------------------------

 

 

14.2     Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer of the Subject Space by assignment
or sublease to the Transferee on the terms specified in the Transfer Notice.
Without limitation as to other reasonable grounds for withholding consent, the
parties hereby agree that it shall be reasonable under this Lease and under any
applicable Law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:

 

14.2.1     any Event of Default then exists and is continuing;

 

14.2.2     The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;

 

14.2.3     The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease or which would materially increase Operating
Expenses;

 

14.2.4     The Transferee is either a governmental or quasi-government agency,
or subdivision or instrumentality thereof, or any other entity entitled to the
defense of sovereign immunity or a non-profit organization;

 

14.2.5     The Transferee is not a party of adequate financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

 

14.2.6     The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease;

 

14.2.7     the proposed Transferee does not intend itself to occupy a
substantial portion of the Subject Space;

 

14.2.8     the proposed Transferee or its Affiliates are currently or have in
the past ten (10) years been involved in litigation with Landlord or any other
Landlord Party; or

 

14.2.9     either the proposed Transferee, or any Affiliate of the proposed
Transferee, (i) occupies space in the Project at the time of the request for
consent or (ii) is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date Landlord receives
the Transfer Notice, to lease space in the Project, provided that, in each
instance, Landlord has comparable space in the Project available to lease.

 

Tenant hereby waives and releases its rights under Section 1995.310 of the
California Civil Code or under any similar law, statute or ordinance now or
hereafter in effect. If Landlord consents to any Transfer pursuant to the terms
of this Section 14.2 (and does not exercise any recapture rights Landlord may
have under Section 14.4 of this Lease), Tenant may within six (6) months after
Landlord's consent, but not later than the expiration of said six-month period,
enter into such Transfer of the Premises or portion thereof, upon substantially
the same terms and conditions as are set forth in the Transfer Notice furnished
by Tenant to Landlord pursuant to Section 14.1 of this Lease, provided that if
there are any changes in the terms and conditions from those specified in the
Transfer Notice (i) such that Landlord would initially have been entitled to
refuse its consent to such Transfer under this Section 14.2, or (ii) which would
cause the proposed Transfer to be more favorable to the Transferee than the
terms set forth in Tenant's original Transfer Notice, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under this Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages, declaratory judgment and an injunction for the relief sought,
and Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to sue for damages or terminate this Lease, on its own
behalf and, to the extent permitted under all applicable Laws, on behalf of the
proposed Transferee. Tenant shall indemnify, defend and hold harmless Landlord
from any and all liability, losses, claims, damages, costs, expenses, causes of
action and proceedings involving any third party or parties (including without
limitation Tenant's proposed subtenant or assignee) who claim they were damaged
by Landlord's wrongful withholding or conditioning of Landlord's consent. Tenant
shall pay for the cost of any demising walls or other improvements necessitated
by a Transfer.

 

- 34 -

--------------------------------------------------------------------------------

 

 

14.3     Transfer Premium. Subject to Section 14.8 below, if Landlord consents
to a Transfer, as a condition thereto which the parties hereby agree is
reasonable, Tenant shall pay to Landlord fifty percent (50%) of any "Transfer
Premium" as that term is defined in this Section 14.3, received by Tenant from
such Transferee. The "Transfer Premium" shall mean all rent, additional rent or
other consideration payable by such Transferee in connection with the Transfer
in excess of the Rent and Additional Rent payable by Tenant under this Lease
during the term of the Transfer on a per rentable square foot basis if less than
all of the Premises is transferred, after deducting the reasonable expenses
incurred by Tenant for (i) any changes, alterations and improvements to the
Premises in connection with the Transfer, (ii) any brokerage commissions in
connection with the Transfer, and (iii) legal fees reasonably incurred in
connection with the Transfer (collectively, "Tenant's Subleasing Costs"). The
Transfer Premium shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. For purposes of calculating the Transfer Premium on a monthly basis,
Tenant's Subleasing Costs shall be deemed to be expended by Tenant in equal
monthly amounts over the entire term of the Transfer. The Transfer Premium shall
be calculated for any period during which multiple sublease agreements are in
effect (i.e., the term of such subleases have commenced) shall be determined as
a total aggregate Transfer Premium for all such subleases. For the avoidance of
doubt, the Transfer Premium shall not apply to a transfer of this Lease to any
Permitted Transferee.

 

14.4     Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises, Tenant shall give Landlord notice
(the "Intention to Transfer Notice") of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined). The Intention to Transfer Notice shall specify the portion of
and amount of rentable square feet of the Premises which Tenant intends to
Transfer (the "Contemplated Transfer Space"), the contemplated date of
commencement of the Contemplated Transfer (the "Contemplated Effective Date"),
and the contemplated length of the term of such contemplated Transfer, and shall
specify that such Intention to Transfer Notice is delivered to Landlord pursuant
to this Section 14.4 in order to allow Landlord to elect to recapture the
Contemplated Transfer Space. Thereafter, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Intention to Transfer Notice, to recapture the Contemplated Transfer Space;
provided, however, notwithstanding anything to the contrary contained herein, in
the event the Contemplated Transfer Space (together with all areas previously
subleased by Tenant) makes up fifty percent (50%) or more of the rentable square
feet of Premises within either the 110 Building or the 130 Building, then
Landlord shall have the option, by giving written notice to Tenant within thirty
(30) days after receipt of any Intention to Transfer Notice, to terminate this
Lease with respect to the entire Premises as of the Contemplated Effective Date.
In the event of a recapture by Landlord, such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date. In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner, to recapture such Contemplated Transfer Space
under this Section 14.4, then, subject to the other terms of this Article 14,
for a period of nine (9) months (the "Nine Month Period") commencing on the last
day of such thirty (30) day period, Landlord shall not have any right to
recapture the Contemplated Transfer Space with respect to any Transfer made
during the Nine Month Period, provided that any such Transfer is substantially
on the terms set forth in the Intention to Transfer Notice, and provided further
that any such Transfer shall be subject to the remaining terms of this
Article 14. If such a Transfer is not so consummated within the Nine Month
Period (or if a Transfer is so consummated, then upon the expiration of the term
of any Transfer of such Contemplated Transfer Space consummated within such Nine
Month Period), Tenant shall again be required to submit a new Intention to
Transfer Notice to Landlord with respect any contemplated Transfer, as provided
above in this Section 14.4.

 

- 35 -

--------------------------------------------------------------------------------

 

 

14.5     Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer, (iv) Tenant shall furnish upon Landlord's request a
complete statement, confirmed by an independent certified public accountant, or
Tenant's chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer, and
(v) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of this Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space, Tenant and Transferee being
jointly and severally liable therefor. In the event that Tenant subleases all or
any portion of the Premises in accordance with the terms of this Article 14,
Tenant shall cause such subtenant to carry and maintain the same insurance
coverage terms and limits as are required of Tenant, in accordance with the
terms of Article 10 of this Lease. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to the determination of any Transfer Premium, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency, and if understated by more than four percent
(4%), Tenant shall pay Landlord's costs of such audit.

 

14.6     Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter) or a limited liability company, (A) the
dissolution, merger, consolidation or other reorganization of Tenant or (B) the
sale or other transfer of an aggregate of fifty percent (50%) or more of the
voting shares of Tenant (other than to immediate family members by reason of
gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of fifty percent (50%) or more of the
value of the unencumbered assets of Tenant within a twelve (12)-month period.

 

14.7     Attornment; Default. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord's option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (1) liable for
any previous act or omission of Tenant under such sublease, (2) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(3) bound by any previous modification of such sublease not approved by Landlord
in writing or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment, (4)
bound by any security or advance rental deposit made by such subtenant which is
not delivered or paid over to Landlord and with respect to which such subtenant
shall look solely to Tenant for refund or reimbursement, or (5) obligated to
perform any work in the subleased space or to prepare it for occupancy, and in
connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment. Each subtenant or licensee of Tenant shall be deemed,
automatically upon and as a condition of its occupying or using the Premises or
any part thereof, to have agreed to be bound by the terms and conditions set
forth in this Section 14.7. The provisions of this Section 14.7 shall be
self-operative, and no further instrument shall be required to give effect to
this provision. If Tenant shall be in default under this Lease (beyond the
applicable notice and cure period), Landlord is hereby irrevocably authorized,
as Tenant's agent and attorney-in-fact, to direct any Transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply towards Tenant's obligations under this Lease) until such
default is cured. Such Transferee shall rely on any representation by Landlord
that Tenant is in default hereunder, without any need for confirmation thereof
by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person. If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

 

- 36 -

--------------------------------------------------------------------------------

 

 

14.8     Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an Affiliate of Tenant as of the date of this Lease (an
"Affiliate" shall mean entity which is controlled by, controls, or is under
common control with, Tenant (as of the date of this Lease), but only so long as
such transferee remains an Affiliate of Tenant), (B) an assignment of this Lease
to an entity which acquires all or substantially all of the stock or assets of
Tenant, or (C) an assignment of this Lease to an entity which is the resulting
entity of a merger or consolidation of Tenant during the Lease Term, shall not
be deemed a Transfer requiring Landlord's consent under this Article 14 (any
such assignee or sublessee described in items (A) through (C) of this Section
14.8 is hereinafter referred to as a "Permitted Transferee"), provided that (i)
Tenant notifies Landlord at least five (5) business days prior to the effective
date of any such assignment or sublease and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
Transfer or Permitted Transferee as set forth above, (ii) Tenant delivers
evidence of insurance as required under this Lease with respect to the Permitted
Transferee, (iii) Tenant is not in default, beyond the applicable notice and
cure period, and such assignment or sublease is not a subterfuge by Tenant to
avoid its obligations under this Lease, (iv) such Permitted Transferee shall be
of a character and reputation consistent with the quality of the Building, (v)
such Permitted Transferee shall have a tangible net worth (not including
intangibles, such as goodwill, as an asset) computed in accordance with
generally accepted accounting principles, consistently applied sufficient to
assure performance of all future obligations hereunder, (vi) no assignment or
sublease relating to this Lease, whether with or without Landlord's consent,
shall relieve Tenant from any liability under this Lease, and (vii) the
liability of such Permitted Transferee under either an assignment or sublease
shall be joint and several with Tenant. The occurrence of a Transfer pursuant to
this Section 14.8 shall not waive Landlord's rights as to any subsequent
Transfers. An assignee of Tenant's entire interest in this Lease who qualifies
as a Permitted Transferee may also be referred to herein as a "Permitted
Transferee Assignee." "Control", as used in this Section 14.8, shall mean the
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of more than fifty percent (50%) of the voting
interest in, any person or entity. Notwithstanding any provision to the contrary
contained herein, immediately following an assignment to a Permitted Transferee
Assignee in accordance with the terms and conditions of subsections (B) and (C)
of this Section 14.8, Tenant shall provide Landlord with financial statements of
the Permitted Transferee Assignee pertaining to the period after the
consummation of such assignment that are certified by the Permitted Transferee
Assignee's chief financial officer or an independent certified public accountant
which is a member of a nationally or regionally recognized certified public
accounting firm. If, based on such financial statements, Landlord reasonably
determines that such Permitted Transferee Assignee will not have a tangible net
worth (not including goodwill as an asset) computed in accordance with generally
accepted accounting principles ("Net Worth") at least equal to Two Billion Eight
Hundred Million Dollars ($2,800,000,000), then Landlord shall reasonably
determine as to whether, and if so to what extent, Tenant must provide Landlord
with financial security, such as a letter of credit or guaranty, and such
determination shall be made by reviewing the extent of financial security then
generally being imposed by landlords of Comparable Buildings from tenants of
comparable financial condition and credit history to the then existing financial
condition and credit history of the Permitted Transferee Assignee in light of
the responsibilities to be undertaken by the Permitted Transferee Assignee
vis-à-vis such tenants of Comparable Buildings. If Landlord reasonably
determines that any financial security is required in accordance with the
immediately preceding sentence, then within thirty (30) days following
Landlord's delivery thereof to Tenant, (A) the parties shall promptly enter into
a commercially reasonable lease amendment documenting such financial security,
and (B) Tenant shall provide such financial security to Landlord.

 

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

15.1     Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 

- 37 -

--------------------------------------------------------------------------------

 

 

15.2     Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of Section 8.5 above and this Article 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder excepted, free of any liens or encumbrances
and free of Hazardous Materials placed on the Premises by Tenant or Tenant
Parties during the Lease Term. Upon such expiration or termination, Tenant
shall, without expense to Landlord, remove or cause to be removed from the
Premises all debris and rubbish, and such items of furniture, unattached
equipment, unattached business and trade fixtures, free-standing cabinet work,
movable partitions and walls and other articles of personal property owned by
Tenant or installed or placed by a Tenant Party (but Tenant may not remove any
such item which was paid for, in whole or in part, by Landlord unless Landlord
requires such removal), and remove such alterations, additions, improvements,
and Tenant's Off-Premises Equipment, as Landlord may require pursuant to Section
8.5 above. Tenant shall repair at its own expense all damage to the Premises and
Building resulting from removal of the items described above. If Tenant fails to
remove any property, including any of the property described above, Landlord
may, at Landlord's option, (1) deem such items to have been abandoned by Tenant,
the title thereof shall immediately pass to Landlord at no cost to Landlord, and
such items may be appropriated, sold, stored, destroyed, or otherwise disposed
of by Landlord without notice to Tenant and without any obligation to account
for such items; any such disposition shall not be considered a strict
foreclosure or other exercise of Landlord's rights in respect of the security
interest granted hereunder or otherwise, (2) remove such items, perform any work
required to be performed by Tenant hereunder, and repair all damage caused by
such work, and Tenant shall reimburse Landlord on demand for any expenses which
Landlord may incur in effecting compliance with Tenant's obligations hereunder
(including collection costs and attorneys' fees), plus interest thereon at the
Default Rate, or (3) elect any of the actions described in clauses (1) and (2)
above as Landlord may elect in its sole discretion. The provisions of this
Article 15 shall survive the end of the Lease Term.

 

ARTICLE 16

HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term with the express
written consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term, and
in such case Base Rent shall be payable at a monthly rate of three hundred
percent (300%) of the Base Rent applicable during the last rental period of the
Lease Term under this Lease. Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein. If Tenant
holds over after the expiration of the Lease Term without the express written
consent of Landlord, such tenancy shall be a tenancy at sufferance, and shall
not constitute a renewal hereof or an extension for any further term, and in
such case daily damages in any action to recover possession of the Premises
shall be calculated at a daily rate equal to (i) for the first (1st) two (2)
months of such holdover, one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease
(calculated on a per diem basis), and (ii) thereafter, two hundred percent
(200%) of the Base Rent applicable during the last rental period of the Lease
Term under this Lease (calculated on a per diem basis), and in each instance,
one hundred percent (100%) of all other Additional Rent due under this Lease
(calculated on a per diem basis).  Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to vacate and deliver possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant holds over without Landlord's
express written consent, and tenders payment of rent for any period beyond the
expiration of the Lease Term by way of check (whether directly to Landlord, its
agents, or to a lock box) or wire transfer, Tenant acknowledges and agrees that
the cashing of such check or acceptance of such wire shall be considered
inadvertent and not be construed as creating a month-to-month tenancy, provided
Landlord refunds such payment to Tenant promptly upon learning that such check
has been cashed or wire transfer received. Tenant acknowledges that any holding
over without Landlord's express written consent may compromise or otherwise
affect Landlord's ability to enter into new leases with prospective tenants
regarding the Premises.  Therefore, if Tenant fails to vacate and deliver the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against all claims made by any
succeeding tenant founded upon such failure to vacate and deliver, and any
losses suffered by Landlord, including lost profits and damages, resulting from
such failure to vacate and deliver. Tenant agrees that any proceedings necessary
to recover possession of the Premises, whether before or after expiration of the
Lease Term, shall be considered an action to enforce the terms of this Lease for
purposes of the awarding of any attorney's fees in connection therewith.

 

- 38 -

--------------------------------------------------------------------------------

 

 

ARTICLE 17

ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of Exhibit
E, attached hereto (or such other form as may reasonably be required by
Landlord's Mortgagee or any prospective mortgagee or purchaser of the Project,
or any portion thereof), indicating therein any exceptions thereto that may
exist at that time, and shall also contain any other information reasonably
requested by Landlord required by Landlord's Mortgagee or any prospective
mortgagee or purchaser. Any such certificate may be relied upon by Landlord's
Mortgagee or any prospective mortgagee or purchaser of all or any portion of the
Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception. At any time during the Lease Term, Landlord may require Tenant to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year. Such statements
shall be prepared in accordance with generally accepted accounting principles
consistently applied and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant. Notwithstanding the
foregoing, in the event that (i) stock in the entity which constitutes Tenant
under this Lease (as opposed to an entity that "controls" Tenant or is otherwise
an "affiliate" of Tenant, as those terms are defined in Section 14.8 of this
Lease) is publicly traded on a national stock exchange, and (ii) Tenant has its
own, separate and distinct 10K and 10Q filing requirements (as opposed joint or
cumulative filings with an entity that controls Tenant or with entities which
are otherwise Affiliates of Tenant), then Tenant's obligation to provide
Landlord with a copy of its most recent current financial statement shall be
deemed satisfied.

 

ARTICLE 18

SUBORDINATION

 

18.1     Subordination. Landlord shall use commercially reasonable efforts to
deliver to Tenant a subordination non-disturbance and attornment agreement
substantially in the form attached hereto as Exhibit I (the "Initial SNDA")
executed by Landlord's Mortgagee concurrently with Tenant's execution of this
Lease. This Lease shall be subordinate to any deed of trust, mortgage, or other
security instrument (each, a "Mortgage"), or any ground lease, master lease, or
primary lease (each, a "Primary Lease"), that now or hereafter covers all or any
part of the Premises (the mortgagee under any such Mortgage, beneficiary under
any such deed of trust, or the lessor under any such Primary Lease is referred
to herein as a "Landlord's Mortgagee"); provided, that Landlord shall obtain a
subordination non-disturbance and attornment agreement from any future
Landlord's Mortgagee in the standard form provided by such future Landlord
Mortgagee, which requires such Landlord Mortgagee to accept this Lease, and not
to disturb Tenant's possession, so long as an Event of Default has not occurred
and be continuing, to be executed by Landlord, Tenant and Landlord's Mortagee.
Any Landlord's Mortgagee may elect, at any time, unilaterally, to make this
Lease superior to its Mortgage, Primary Lease, or other interest in the Premises
by so notifying Tenant in writing. The provisions of this Section shall be
self-operative and no further instrument of subordination shall be required;
however, in confirmation of such subordination, Tenant shall execute and return
to Landlord (or such other party designated by Landlord) within ten (10) days
after written request therefor such documentation, in recordable form if
required, as a Landlord's Mortgagee may reasonably request to evidence the
subordination of this Lease to such Landlord's Mortgagee's Mortgage or Primary
Lease (including a commercially reasonable subordination, non-disturbance and
attornment agreement) or, if the Landlord’s Mortgagee so elects, the
subordination of such Landlord’s Mortgagee’s Mortgage or Primary Lease to this
Lease.

 

- 39 -

--------------------------------------------------------------------------------

 

 

18.2     Attornment. Tenant shall attorn to any party succeeding to Landlord's
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party's request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

 

ARTICLE 19

DEFAULTS; REMEDIES

 

19.1     Events of Default. In addition to any other Events of Default specified
in this Lease, the occurrence of any of the following shall constitute a default
of this Lease by Tenant (each, an "Event of Default"):

 

19.1.1     Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; however, an Event of Default
shall occur hereunder without any obligation of Landlord to give any notice if
Tenant fails to pay Rent when due and, during the 12 month interval preceding
such failure, Landlord has given Tenant written notice of failure to pay Rent on
two or more occasions; or

 

19.1.2     Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3     To the extent permitted by law, (i) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
taking of any corporate action in furtherance of bankruptcy or dissolution
whether or not there exists any proceeding under an insolvency or bankruptcy
law, or (iv) the filing by or against Tenant or any guarantor of any proceeding
under an insolvency or bankruptcy law, unless in the case of such a proceeding
filed against Tenant or any guarantor the same is dismissed within sixty (60)
days, or (v) the appointment of a trustee or receiver to take possession of all
or substantially all of the assets of Tenant or any guarantor, unless possession
is restored to Tenant or such guarantor within thirty (30) days, or (vi) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within thirty (30) days; or

 

19.1.4     Abandonment or vacation of all or a substantial portion of the
Premises by Tenant; or

 

19.1.5     The failure by Tenant to observe or perform according to the
provisions of Articles 6, 10, 14, 17 or 18 of this Lease, or any breach by
Tenant of any representations and warranties set forth in this Lease, where such
failure continues for more than three (3) business days after notice from
Landlord;

 

19.1.6     Tenant fails to pay and release of record, or diligently contest and
bond around, any mechanic's or construction lien filed against the Premises, the
Building or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of a Tenant Party, within the time and
in the manner required by Section 8.3 or Article 9; or

 

19.1.7     Any notices to be provided by Landlord under this Section 19.1 shall
be in lieu of, and not in addition to, any notice required under Section 1161 et
seq. of the CCP.

 

- 40 -

--------------------------------------------------------------------------------

 

 

19.2     Remedies Upon Default. Upon the occurrence of any Event of Default,
Landlord shall have, in addition to any other remedies available to Landlord at
law or in equity (all of which remedies shall be distinct, separate and
cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 

19.2.1     Terminate this Lease upon written notice to Tenant, in which event
Tenant shall immediately surrender the Premises to Landlord, and if Tenant fails
to do so, Landlord may, without prejudice to any other remedy which it may have
for possession or arrearages in rent, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim for damages therefor; and Landlord may recover from Tenant the following:

 

(A)     The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus

 

(B)     The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(C)     The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

(D)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

(E)     At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

 

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

19.2.2     Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3     Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under this Article 19, at law, in equity or pursuant to any
other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof. Landlord's rights and remedies may
be pursued successively or concurrently as Landlord may elect. The exercise of
any remedy by Landlord shall not be deemed an election of remedies or preclude
Landlord from exercising any other remedies in the future.

 

- 41 -

--------------------------------------------------------------------------------

 

 

19.3      Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

19.4      Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

19.5       Landlord Default.

 

19.5.1     In General. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord’s failure to
perform; provided, however, if the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursue the same to
completion. Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided in this Lease and at law or in equity and
Tenant's remedies shall be cumulative and nonexclusive, except as otherwise
expressly set forth in this Lease.

 

19.5.2     Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any material portion thereof, as a result of
Landlord's negligence or willful misconduct in the performance of any repair,
maintenance or alteration performed by Landlord, or which Landlord failed to
perform, after the Lease Commencement Date and required by this Lease, which
substantially interferes with Tenant's use of the Premises (each, an "Abatement
Event"), then Tenant shall give Landlord notice of such Abatement Event, and if
such Abatement Event continues for five (5) consecutive business days after
Landlord's receipt of any such notice (the "Eligibility Period") and Landlord
does not diligently commence and pursue to completion the remedy of such
Abatement Event, then the Base Rent, Tenant's Share of Direct Expenses, and
Tenant's obligation to pay for parking (to the extent not utilized by Tenant)
shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use for the normal conduct of Tenant's business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant's Share of Direct
Expenses for the entire Premises and Tenant's obligation to pay for parking
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. To the
extent an Abatement Event is caused by an event covered by Articles 11 or 13 of
this Lease, then Tenant's right to abate rent shall be governed by the terms of
such Article 11 or 13, as applicable, and the Eligibility Period shall not be
applicable thereto. Such right to abate Base Rent and Tenant's Share of Direct
Expenses shall be Tenant's sole and exclusive remedy for rent abatement at law
or in equity for an Abatement Event. Except as provided in this Section 19.5.2,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.

 

- 42 -

--------------------------------------------------------------------------------

 

 

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions, provisions and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

 

ARTICLE 21

SECURITY DEPOSIT

 

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord the Security Deposit, as security for the faithful performance by
Tenant of all of its obligations under this Lease. If Tenant defaults with
respect to any provisions of this Lease, including, but not limited to, the
provisions relating to the payment of Rent, the removal of property and the
repair of resultant damage, Landlord may, without notice to Tenant, but shall
not be required to, apply all or any part of the Security Deposit for the
payment of any Rent or any other sum in default and Tenant shall, upon demand
therefor, restore the Security Deposit to its original amount. The Security
Deposit is not an advance payment of Rent or a measure or limit of Landlord’s
damages upon an Event of Default (as defined above). Any unapplied portion of
the Security Deposit shall be returned to Tenant, or, at Landlord’s option, to
the last assignee of Tenant’s interest hereunder, within sixty (60) days
following the expiration of the Lease Term. The Security Deposit may be
commingled with other funds, and no interest shall be paid thereon. If Landlord
transfers its interest in the Premises and the transferee assumes Landlord’s
obligations under this Lease, then Landlord may assign the Security Deposit to
the transferee and Landlord thereafter shall have no further liability for the
return of the Security Deposit. Tenant hereby waives the provisions of Section
1950.7 of the California Civil Code, or any successor statute, and all other
provisions of law, now or hereafter in effect, which (i) establish the time
frame by which a landlord must refund a security deposit under a lease, and/or
(ii) provide that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the premises, it being agreed that Landlord may,
in addition, claim those sums specified in this Section above and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s default of this Lease, as amended hereby, including, but not limited
to, all damages or rent due upon termination of Lease pursuant to Section 1951.2
of the California Civil Code.

 

ARTICLE 22

INTENTIONALLY OMITTED

 

ARTICLE 23

SIGNS

 

23.1     Interior Signs. Subject to Landlord's prior written approval, in its
sole discretion, and provided all signs are in keeping with the quality, design
and style of the Building and Project, Tenant may install identification signage
anywhere in the Premises.

 

23.2     Prohibited Signage and Other Items. Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant. Tenant may not install any signs on the exterior or roof
of the Project or the Common Areas.

 

- 43 -

--------------------------------------------------------------------------------

 

 

23.3     Tenant's Exterior Signage. Subject to the terms and conditions of this
Section 23.3, Tenant, at Tenant's sole cost and expense, shall have (i) the
exclusive right (except to the extent provided in this Section 23.3 below) to
install, repair and maintain signage depicting Tenant's name on the exterior of
the 110 Building, and (ii) the non-exclusive right (except to the extent
provided in this Section 23.3 below) to install, repair and maintain one (1)
sign depicting Tenant's name on the exterior of the 130 Building (collectively,
"Tenant's Signage"), each of the foregoing in the specific locations shown on
Exhibit J attached hereto, and of a size and location permitted by applicable
Laws, provided that Tenant's rights contained in this Section 23.5 may only be
exercised by Original Tenant or its Permitted Transferee Assignee (and not any
other assignee or any sublessee or other transferee of the Original Tenant's
interest in this Lease). In no event shall Tenant have any right to Tenant's
Signage upon the occurrence of an Event of Default. Tenant's Signage pertaining
to a particular Building shall terminate upon Tenant's failure to lease the
entirety of the Premises within such Building.

 

23.3.1     Tenant's Signage Specifications and Permits. Tenant's Signage shall
set forth Tenant's name or logo. The graphics, materials, color, design,
lettering, lighting, size, illumination, specifications and exact of Tenant's
Signage shall be subject to the prior written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, without limiting other reasons for which Landlord may reasonably
withhold its approval, it shall be deemed reasonable for Landlord to withhold
its approval of Tenant's Signage if the same is inconsistent with, or otherwise
not compatible with the quality, design and style of the Project, the Project
signage program (as approved by the city in which the Building is located), or
if such signage unreasonably interferes with the Building's exterior window
cleaning systems. For purposes of this Section 23.3, the reference to "name"
shall mean name, as the same may change from time to time, subject to Landlord's
approval rights set forth herein. In addition, Tenant's Signage shall be subject
to Tenant's receipt of all required governmental permits and approvals and shall
be subject to all applicable Laws and to the Underlying Documents, and the
Project signage program. Landlord shall use commercially reasonable efforts, at
no cost to Landlord, to assist Tenant in obtaining all necessary governmental
permits and approvals for Tenant's Signage. Tenant hereby acknowledges that,
notwithstanding Landlord's approval of Tenant's Signage, Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary governmental approvals and permits for Tenant's Signage.
In the event Tenant does not receive the necessary governmental approvals and
permits for Tenant's Signage initially, Tenant may continue its pursuit thereof
and Tenant's and Landlord's rights and obligations under the remaining terms and
conditions of this Lease shall be unaffected.

 

23.3.2     Cost and Maintenance. If Landlord grants its approval, Tenant shall
erect Tenant's Signage in accordance with the approved plans and specifications,
in a good and workmanlike manner, in accordance with all Laws, regulations,
restrictions (governmental or otherwise), and architectural guidelines in effect
for the area in which the Building is located and the Project's signage program,
so long as Tenant has received all requisite approvals thereunder (the "Sign
Requirements"), and in a manner so as not to unreasonably interfere with the use
of the Project grounds while such construction is taking place; thereafter,
Tenant shall maintain Tenant's Signage in a good, clean and safe condition in
accordance with the Sign Requirements, all at Tenant's sole cost and expense.
For all purposes under this Lease, the Tenant's Signage shall be deemed to be
included within the definition of Tenant's Off-Premises Equipment. Tenant's
obligations under this Section 23.3 are cumulative and in addition to all other
obligations of Tenant under this Lease. The costs of the actual signs comprising
Tenant's Signage and the installation, design, construction, and any and all
other costs associated with Tenant's Signage, including, without limitation,
metering and utility charges and hook-up fees, permits, and maintenance and
repairs, shall be the sole responsibility of Tenant. If the Tenant's Signage
uses any electricity, Tenant shall pay for the cost to purchase and install
electrical submeter equipment and wiring, and thereafter Tenant shall pay to
Landlord the monthly electrical submeter charges throughout the Term. Should
Tenant's Signage require repairs and/or maintenance, as determined in Landlord's
reasonable judgment, Landlord shall have the right to provide notice thereof to
Tenant and Tenant shall cause such repairs and/or maintenance to be performed
within ten (10) days after receipt of such notice from Landlord, at Tenant's
sole cost and expense; provided, however, if such repairs and/or maintenance are
reasonably expected to require longer than ten (10) days to perform, Tenant
shall commence such repairs and/or maintenance within such ten (10) day period
and shall diligently prosecute such repairs and maintenance to completion.
Should Tenant fail to perform such repairs and/or maintenance within the periods
described in the immediately preceding sentence, Landlord shall have the right
to cause such work to be performed and to charge Tenant as Additional Rent for
the cost (including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and/or maintenance) of
such work. Upon the expiration or earlier termination of this Lease (or earlier
termination of Tenant's signage rights), Tenant shall, at Tenant's sole cost and
expense, cause Tenant's Signage to be removed and shall cause the areas in which
such Tenant's Signage was located to be restored to the condition existing
immediately prior to the placement of such Tenant's Signage (including the
removal of any discoloration). If Tenant fails to timely remove such Tenant's
Signage or to restore the areas in which such Tenant's Signage was located, as
provided in the immediately preceding sentence, then Landlord may perform such
work, and all costs incurred by Landlord in so performing (including a
percentage of the cost thereof sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and/or maintenance) shall be reimbursed
by Tenant to Landlord within thirty (30) days after Tenant's receipt of an
invoice therefor. The terms and conditions of this Section 23.3 shall survive
the expiration or earlier termination of this Lease.

 

- 44 -

--------------------------------------------------------------------------------

 

 

23.3.3     Objectionable Name or Logo. To the extent Tenant desires to change
its name and/or logo, or grants signage rights to any Transferee, any new name
and/or logo shall not have a name which relates to an entity which is of a
character or reputation, or is associated with a political faction or
orientation, which is associated with services products or ideologies of a
sexual nature or which are generally considered defamatory, or which has a
business purposes of furthering a political candidacy, advancing a political
stance, or is reasonably likely to incite protest (an "Objectionable Name"). The
parties hereby agree that the name Inphi or any reasonable derivation thereof,
shall not be deemed an Objectionable Name. Any changes to Tenant's signage shall
be at Tenant's sole cost and expense.

 

ARTICLE 24

COMPLIANCE WITH LAW

 

24.1     Tenant's Compliance with Law Obligations. Tenant shall not do anything
or suffer anything to be done in or about the Premises or the Project which will
in any way conflict with any law, statute, ordinance or other governmental rule,
regulation or requirement or any Underlying Document (each, a "Law" and
collectively, "Laws") now in force or which may hereafter be enacted or
promulgated. At its sole cost and expense, Tenant shall promptly comply with all
applicable Laws (including the making of any alterations to the Premises
required by applicable Laws) which relate to (i) Tenant's use of the Premises,
(ii) the Alterations or the Tenant Improvements in the Premises, (iii) Tenant's
Off-Premises Equipment, (iv) Tenant's Building Systems, and (v) the Base
Building, but, as to the Base Building, provided, however, with respect to the
Base Building, only to the extent such obligations are triggered by Tenant's
Alterations, the Tenant Improvements, the installation, maintenance or operation
of Tenant's Off-Premises Equipment or use of the Premises for non-general office
use. Should any standard or regulation now or hereafter be imposed on Landlord
or Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations. Tenant shall be responsible, at its sole cost and expense, to make
all alterations to the Premises as are required to comply with the Laws
described in this Article 24. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

 

24.2     Landlord's Compliance with Law Obligations. Landlord shall comply with
all applicable Laws relating to the Base Building, provided that compliance with
such applicable Laws is not the responsibility of Tenant under this Lease, and
provided further that Landlord's failure to comply therewith (i) would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, (ii) would unreasonably and materially affect the safety of Tenant's
employees or create a significant health hazard for Tenant's employees, or (iii)
would materially and adversely affect Tenant's use of the Premises for the
Permitted Use or materially interfere with Tenant's business operations being
conducted at the Premises. Landlord shall be permitted to include in Operating
Expenses any costs or expenses incurred by Landlord under this Article 24 to the
extent not prohibited by the terms of Section 4.2.3 above.

 

24.3     Disabilities Acts. Notwithstanding anything in this Lease to the
contrary, as between Landlord and Tenant, (i) Tenant shall bear the risk of
complying with Title III of the Americans With Disabilities Act of 1990, any
state laws governing handicapped access or architectural barriers, and all
rules, regulations, and guidelines promulgated under such laws, as amended from
time to time (the "Disabilities Acts") in the Premises during the Lease Term,
and (ii) Landlord shall bear the risk of complying with the Disabilities Acts in
the Common Areas of the Building, and the Base Building (provided, that, with
respect to Landlord's Building Systems, only with respect to applicable Laws
that were enacted, modified or initially enforced prior to the date of
Landlord's delivery of the Premises to Tenant) other than compliance that is
necessitated by the use of the Premises for other than general office use or a
typical office density or as a result of any alterations or additions, including
the Tenant Improvements, made by or on behalf of a Tenant Party (which risk and
responsibility shall be borne by Tenant).

 

- 45 -

--------------------------------------------------------------------------------

 

 

24.4     Certified Access Specialist. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp). As required by Section 1938(e) of the California Civil
Code, Landlord hereby states as follows: "A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises." In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows:
(i) any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp designated by Landlord, subject to Landlord's
reasonable rules and requirements; (ii) Tenant, at its sole cost and expense,
shall be responsible for making any improvements or repairs within the Premises
to correct violations of construction-related accessibility standards; and (iii)
if anything done by or for Tenant in its use or occupancy of the Premises shall
require any improvements or repairs to the Building or the Project (outside the
Premises) to correct violations of construction-related accessibility standards,
then Tenant shall reimburse Landlord upon demand, as Additional Rent, for the
cost to Landlord of performing such improvements or repairs.

 

ARTICLE 25

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to the greater of (a) five percent (5%) of the
overdue amount and (b) $250.00, plus any reasonable attorneys' fees incurred by
Landlord by reason of Tenant's failure to pay Rent and/or other charges when due
hereunder. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the annual "Bank Prime
Loan" rate cited in the Federal Reserve Statistical Release Publication H.15,
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus two (2) percentage points (the "Default Rate"). In no event,
however, shall the charges permitted under this Article 25 or elsewhere in this
Lease, to the extent they are considered to be interest under applicable Law,
exceed the maximum lawful commercial rate of interest.

 

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1     Landlord's Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1 Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

26.2     Tenant's Reimbursement. In addition to any other obligation of Tenant
hereunder, Tenant shall pay to Landlord, upon delivery by Landlord to Tenant of
statements therefor: (i) sums equal to expenditures reasonably made and
obligations incurred by Landlord in connection with the remedying by Landlord of
Tenant's defaults pursuant to the provisions of Section 26.1; (ii) sums equal to
all Losses; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

 

- 46 -

--------------------------------------------------------------------------------

 

 

ARTICLE 27

ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon at least one (1)
business day prior written notice to Tenant (except in the case of an emergency)
to enter the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) make such
alterations, improvements, additions or repairs to all or any portion of the
Premises, the Base Building or the Project as Landlord shall desire or deem
necessary, or as Landlord may be required to perform under applicable Laws, or
by any governmental or quasi governmental authority, or by court order or
decree. Notwithstanding anything to the contrary contained in this Article 27,
Landlord may enter the Premises at any time to (A) perform services required of
Landlord, including janitorial service; (B) take possession due to any breach of
this Lease in the manner provided herein; and (C) perform any covenants of
Tenant which Tenant fails to perform. Except with respect to clause (B), above,
Landlord shall use commercially reasonable efforts to minimize interference with
the conduct of Tenant's business in connection with such entries into the
Premises. Landlord may make any such entries without the abatement of Rent,
except as otherwise provided in this Lease, and may take such reasonable steps
as required to accomplish the stated purposes. Tenant hereby waives any claims
for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.

 

ARTICLE 28

PARKING

 

Tenant shall be entitled to use throughout the Lease Term, commencing on the
Lease Commencement Date, the amount of unreserved parking passes set forth in
Section 9 of the Summary, unless reduced pursuant to the last sentence of
Section 6.5.1 above, all of which parking passes shall pertain to the Project
Parking Facilities. Tenant shall not be obligated to pay to Landlord (or its
designee) for the use of the parking passes. Notwithstanding the foregoing,
Tenant shall be responsible for the full amount of any taxes imposed by any
governmental authority in connection with the renting of such parking passes by
Tenant or the use of the Project Parking Facilities by Tenant. Tenant's
continued right to use the parking passes is conditioned upon Tenant abiding by
all reasonable rules and regulations which are prescribed from time to time for
the orderly operation and use of the Project Parking Facilities, including any
sticker or other identification system established by Landlord and there being
no Event of Default. Landlord specifically reserves the right to change the
size, configuration, design, layout and all other aspects of the Project Parking
Facilities at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
Parking Facilities for purposes of permitting or facilitating any such
construction, alteration or improvements; provided, however, during regular
business hours, Landlord shall use commercially reasonable efforts to make
reasonably comparable alternative parking available, and further provided that
such changes to do materially and adversely affect Tenant's access to the
Premises. Notwithstanding the foregoing, Tenant shall have the right, subject to
Landlord's reasonable approval, to designate up to 32 parking stalls in the
Project Parking Facilities for the exclusive use of Tenant's visitors and
employees in the location immediately adjacent to the entrance of the Building,
as identified on Exhibit K attached hereto. Tenant shall also have the right,
subject to Landlord's reasonable approval, to designate the location of a
reasonable number of bike lockers in the Project Parking Facilities for the
exclusive use of Tenant's visitors and employees. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking passes used by Tenant pursuant to this Article 28 are provided to
Tenant solely for use by Tenant's own personnel and such passes may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval. Tenant may validate visitor parking by such method or
methods as the Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking. Unless specified to the contrary above,
the parking passes provided hereunder shall be provided on an unreserved,
"first-come, first served" basis.

 

- 47 -

--------------------------------------------------------------------------------

 

 

All motor vehicles (including all contents thereof) shall be parked in the
Project Parking Facilities at the sole risk of Tenant and each other Tenant
Party, it being expressly agreed and understood Landlord has no duty to insure
any of said motor vehicles (including the contents thereof), and Landlord is not
responsible for the protection and security of such vehicles. Notwithstanding
anything to the contrary contained in this Lease, Landlord shall have no
liability whatsoever for any property damage or loss which might occur on the
Project Parking Facilities or as a result of or in connection with the parking
of motor vehicles in the Project Parking Facilities, provided that the foregoing
shall not limit Landlord's liability, if any, pursuant to applicable Law for
personal injury and property damage to the extent caused by the gross negligence
or willful misconduct of Landlord, its agents, employees or contractors.

 

ARTICLE 29

MISCELLANEOUS PROVISIONS

 

29.1     Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

29.2     Amendments; Binding Effect; No Electronic Records. This Lease may not
be amended except by instrument in writing signed by Landlord and Tenant.
Landlord and Tenant hereby agree not to conduct the transactions or
communications contemplated by this Lease by electronic means, or electronic
signatures or shall the use of the phrase "in writing" or the word "written" be
construed to include electronic communications, except as set forth in Section
29.27 below. The terms and conditions contained in this Lease shall inure to the
benefit of and be binding upon the parties hereto, and upon their respective
successors in interest and legal representatives, except as otherwise herein
expressly provided. This Lease is for the sole benefit of Landlord and Tenant,
and, other than Landlord's Mortgagee, no third party shall be deemed a third
party beneficiary hereof.

 

29.3     No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

 

29.4     Intentionally Omitted.

 

29.5     Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall be released from all liability accruing under this
Lease after the date of transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord's obligations hereunder after the
date of transfer, provided that such transferee fully assumes liability for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee.

 

29.6     Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant without the prior written consent of Landlord,
which consent may be withheld or denied in the sole and absolute discretion of
Landlord, and any such recordation shall be a material breach of this Lease.
Tenant grants to Landlord a power of attorney to execute and record a release
releasing any such recorded instrument of record that was recorded without the
prior written consent of Landlord, which power is coupled with an interest and
is irrevocable.

 

- 48 -

--------------------------------------------------------------------------------

 

 

29.7     Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

29.8     Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.

 

29.9     Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

 

29.10   Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

 

29.11   Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12   No Warranty. In negotiating, executing and delivering this Lease, Tenant
has not relied on, and hereby disclaims, any representations, including, but not
limited to, any representation as to the amount of any item comprising
Additional Rent or the amount of the Additional Rent in the aggregate or that
Landlord is furnishing the same services to other tenants, at all, on the same
level or on the same basis, or any warranty or any statement of Landlord which
is not set forth herein or in one or more of the exhibits attached hereto.

 

29.13   Landlord Liability. The liability of Landlord or the other Landlord
Parties to Tenant (or any person or entity claiming by, through or under Tenant)
for any default by Landlord under this Lease or arising in connection herewith
or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project, including any sales, rentals or insurance proceeds
received by Landlord or the Landlord Parties in connection with the Project,
Building or Premises (following payment of any outstanding liens and/or
mortgages, whether attributable to sales or insurance proceeds or otherwise).
The Landlord Parties shall not have any personal liability therefor, and Tenant
hereby expressly waives and releases such personal liability on behalf of itself
and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 29.13 shall inure to the benefit of the
Landlord Parties' present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner, member, shareholder, trustee or beneficiary of
Landlord, have any liability for the performance of Landlord's obligations under
this Lease. Notwithstanding any contrary provision herein, neither Landlord nor
the other Landlord Parties shall be liable under any circumstances for injury or
damage to, or interference with, Tenant's business, including but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring.
Notwithstanding any contrary provision herein, neither Tenant nor the other
Tenant Parties shall be liable under any circumstances for injury or damage to,
or interference with, Landlord's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, other than those
consequential damages incurred by Landlord in connection with a holdover of the
Premises by Tenant after the expiration or earlier termination of the Lease Term
or incurred by Landlord in connection with any repair, physical construction or
improvement work performed by or on behalf of Tenant in the Project.

 

29.14   Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the subject matter
hereof and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto (including, without limitation, any confidentiality agreement,
letter of intent, request for proposal, or similar agreement previously entered
into between Landlord and Tenant in anticipation of this Lease) or displayed by
Landlord to Tenant with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Lease.

 

- 49 -

--------------------------------------------------------------------------------

 

 

29.15     Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

29.16     Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, governmental laws, regulations or restrictions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.

 

29.17     Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.

 

29.18     Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by first class, United States certified or registered mail, postage
prepaid, return receipt requested ("Mail"), (B) delivered by a nationally
recognized overnight courier, or (C) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) the date the Mail or overnight courier delivery is made (or refused),
or (ii) the date personal delivery is made (or refused). Notices may also be
sent by electronic mail, and shall be deemed received when sent if sent before
5:00 p.m. Pacific Standard Time on a business day (otherwise, such Notice shall
be deemed received he next business day), so long as a copy of such Notice is
also sent by another permitted delivery method. As of the date of this Lease,
any Notices to Landlord must be sent, transmitted, or delivered, as the case may
be, to the following addresses:

 

 

RTP 55 OWNER, LLC

c/o FCP Management, Inc.

339 S. San Antonio Road, Suite 2B

Los Altos, CA 94022

Attn: Jonel Porta

Email: 

 

and

 

RTP55 OWNER, LLC
7121 Fairway Drive, Suite 410
Palm Beach Gardens, Florida 33418
Attention: General Counsel
Email: 

 

With copies to:

 

RTP55 OWNER, LLC
735 Market Street, Suite 600
San Francisco, CA 94103
Attention: Mr. Miles Treaster
Email: 

 

 

- 50 -

--------------------------------------------------------------------------------

 

 

 

and:

 

RTP55 OWNER, LLC
735 Market Street, Suite 600
San Francisco, CA 94103
Attention: Mr. James Escarzega
Email: 

 

and:

 

RTP 55 Owner, LLC

c/o Cushman & Wakefield

300 Santa Row, 5th Floor

San Jose, CA 95128

Attn: Property Manager

Email: 

 

and:

 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, CA 90067
Attention: Anton N. Natsis, Esq.
Email: 

 

29.19     Joint and Several. If there is more than one Tenant (or if Tenant
permits any other Tenant Party to occupy the Premises), each such party shall be
jointly and severally liable for Tenant's obligations under this Lease. All
unperformed obligations of Tenant hereunder not fully performed at the end of
the Term shall survive the end of the Term, including payment obligations with
respect to Rent and all obligations concerning the condition and repair of the
Premises.

 

29.20     Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that (a) Tenant is a duly formed and existing entity qualified to do
business in the State of California and will remain during the Term a duly
formed and existing entity qualified to do business in the State of California,
and (b) Tenant has full right and authority to execute and deliver this Lease
and that each person signing on behalf of Tenant is authorized to do so. In such
event, Tenant shall, within ten (10) days after execution of this Lease, deliver
to Landlord satisfactory evidence of such authority and, if a corporation, upon
demand by Landlord, also deliver to Landlord satisfactory evidence of (i) good
standing in Tenant's state of incorporation and (ii) qualification to do
business in the State of California.

 

29.21     Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT (ON BEHALF OF ITSELF
AND ITS RESPECTIVE SUCCESSORS, ASSIGNS AND SUBTENANTS) HEREBY CONSENT (EACH
AFTER CONSULTATION WITH COUNSEL) TO (I) THE JURISDICTION OF ANY COMPETENT COURT
WITHIN THE STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED
BY CALIFORNIA LAW AT THE ADDRESS FOR NOTICE TO SUCH PARTY UNDER IN THIS LEASE,
AND (III) TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN THE INTEREST OF SAVING
TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN
RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN
THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF
BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY
NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH
PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

- 51 -

--------------------------------------------------------------------------------

 

 

29.23     Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

29.24     Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

 

29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord. There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.

 

29.26     Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

 

29.27     Counterparts. This Lease (and any amendments to this Lease) may be
executed in counterparts with the same effect as if both parties hereto had
executed the same document. Both counterparts shall be construed together and
shall constitute a single lease. To facilitate execution of this Lease, the
parties may execute and exchange, by telephone facsimile or electronic mail PDF,
counterparts of the signature pages. Signature pages may be detached from the
counterparts and attached to a single copy of this Lease to physically form one
document.

 

29.28     Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information and Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity; however, Tenant may disclose
the terms and conditions of this Lease to its attorneys, accountants, employees
and existing or prospective financial partners, or if required by Law or court
order, provided all parties to whom Tenant is permitted hereunder to disclose
such terms and conditions are advised by Tenant of the confidential nature of
such terms and conditions and agree to maintain the confidentiality thereof (in
each case, prior to disclosure). Tenant shall be liable for any disclosures made
in violation of this Section by Tenant or by any entity or individual to whom
the terms of and conditions of this Lease were disclosed or made available by
Tenant. The consent by Landlord to any disclosures shall not be deemed to be a
waiver on the part of Landlord of any prohibition against any future disclosure.
Notwithstanding the foregoing, to the extent Tenant is a publicly traded
corporation, Tenant may be obligated to regularly provide financial information
concerning Tenant and/or its affiliates to the shareholders of its affiliates,
to the Federal Securities and Exchange Commission and other regulatory agencies,
and to auditors and underwriters, which information may include summaries of
financial information concerning leases, rents, costs and results of operations
of its business, including any financial obligations set forth in this Lease. In
connection with the foregoing, Tenant shall be permitted to file a copy of this
Lease with the SEC and any other regulatory agencies to the extent required by
applicable Laws.

 

- 52 -

--------------------------------------------------------------------------------

 

 

29.29     Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent, use licensed, reputable contractor reasonably
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord's reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the "Identification Requirements," as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises installed by
or on behalf of Tenant shall comply with all applicable Laws and (v) Tenant
shall pay all costs in connection therewith. All Lines shall be clearly marked
with adhesive plastic labels (or plastic tags attached to such Lines with wire)
to show Tenant's name, suite number, telephone number and the name of the person
to contact in the case of an emergency (A) every four feet (4') outside the
Premises (specifically including, but not limited to, the electrical room risers
and other Common Areas), and (B) at the Lines' termination point(s)
(collectively, the "Identification Requirements"). Landlord reserves the right
(by notice to Tenant at any time prior to the expiration or earlier termination
of this Lease) to require that Tenant, prior to the expiration or earlier
termination of this Lease, remove any Lines located in or serving the Premises
and repair any damage in connection with such removal. Landlord has remove all
existing lines in the Premises prior to date of this Lease.

 

29.30     Renovations. It is specifically understood and agreed that Landlord
has no obligation and has made no promises to alter, remodel, improve, renovate,
repair or decorate the Project, the Premises or the Building, or any part
thereof and that no representations respecting the condition of the Premises,
the Building or the Project have been made by Landlord to Tenant except as
specifically set forth herein or in the Tenant Work Letter. However, Tenant
hereby acknowledges that Landlord is currently renovating or may during the
Lease Term renovate, improve, alter, add to or modify (collectively, the
"Renovations") the Project, the Common Areas, the Building and/or the Premises,
and that such Renovations may result in levels of noise, dust, odor, obstruction
of access, etc., which are in excess of that present in a fully constructed
project. Tenant hereby agrees that such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent and
Tenant hereby waives any and all rent offsets or claims of constructive eviction
which may arise in connection with such Renovations. Except to the extent
expressly set forth in this Lease, Landlord shall have no responsibility and
shall not be liable to Tenant for any injury to or interference with Tenant's
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant's personal property or improvements resulting
from the Renovations, or for any inconvenience or annoyance occasioned by such
Renovations.

 

29.31     No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

 

29.32     Transportation Management. Tenant shall use commercially reasonable
efforts to comply with all present or future programs intended to manage
parking, transportation or traffic in and around the Project and/or the
Building, and in connection therewith, Tenant shall take commercially reasonable
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities. Such programs may include, without limitation:
(i) restrictions on the number of peak-hour vehicle trips generated by Tenant;
(ii) increased vehicle occupancy; (iii) implementation of an in-house
ridesharing program and an employee transportation coordinator; (iv) working
with employees and any Project, Building or area-wide ridesharing program
manager; (v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) flexible work shifts for employees.

 

- 53 -

--------------------------------------------------------------------------------

 

 

29.33     OFAC Certification. Tenant hereby represents and warrants to Landlord
that Tenant is not: (i) in violation of any Anti-Terrorism Law (defined herein
below); (ii) conducting any business or engaging in any transaction or dealing
with any Prohibited Person (defined herein below), including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; (iii) dealing in, or
otherwise engaging in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224; (iv) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate any of the prohibitions
set forth in any Anti-Terrorism Law; or (v) a Prohibited Person, nor are any of
its partners, members, managers, officers or directors a Prohibited Person. As
used herein, "Anti-Terrorism Law" is defined as any law relating to terrorism,
anti-terrorism, money laundering or anti-money laundering activities, including,
without limitation, Executive Order No. 13224 and Title 3 of the USA Patriot
Act. As used herein "Executive Order No. 13224" is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
"Blocking Property and Prohibiting Transactions With Persons Who Commit, or
Support Terrorism." "Prohibited Person" is defined as: (a) a person or entity
that is listed in the Annex to Executive Order 13224; (b) a person or entity
with whom Tenant or Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (c) a person or entity that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. "USA Patriot
Act" is defined as the "Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001"
(Public Law 107-56).

 

29.34     Sustainability. Landlord may, in Landlord's sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord's sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole and absolute discretion,
from time to time). In the event that Landlord elects to pursue such an
aforementioned certification, Tenant shall use commercially reasonable efforts
to cooperate with the Landlord's efforts in connection therewith and provide
Landlord with any documentation it may need in order to obtain or maintain the
aforementioned certification (which cooperation may include, but shall not be
limited to, Tenant, at no material cost to and expense to Tenant, complying with
certain standards pertaining to the purchase of materials used in connection
with any Alterations or improvements undertaken by the Tenant in the Project,
the sharing of documentation pertaining to any Alterations or improvements
undertaken by Tenant in the Project with Landlord, and the sharing of Tenant's
billing information pertaining to trash removal and recycling related to
Tenant's operations in the Project).

 

29.35     Green Cleaning/Recycling. To the extent a "green cleaning program"
and/or a recycling program is implemented by Landlord in the Building and/or
Project (each in Landlord's sole and absolute discretion), Tenant shall, at no
material cost and expense to Tenant, comply with the provisions of each of the
foregoing programs (e.g., Tenant shall separate waste appropriately so that it
can be efficiently processed by Landlord's particular recycling contractors). To
the extent Tenant fails to comply with any of Landlord's recycling programs
contemplated by the foregoing, Tenant shall be required to pay any contamination
charges related to such non-compliance.

 

29.36     Office and Communications Services.

 

29.36.1     The Provider. Landlord has advised Tenant that certain office and
communications services (which may include, without limitation, cable or
satellite television service) may be offered to tenants of the Building by a
concessionaire (which may or may not have exclusive rights to offer such
services in the Building) under contract to Landlord ("Provider"). Tenant shall
be permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree.

 

- 54 -

--------------------------------------------------------------------------------

 

 

29.36.2    Other Terms. Tenant acknowledges and agrees that: (i) Landlord has
made no warranty or representation to Tenant with respect to the availability of
any such services, or the quality, reliability or suitability thereof; (ii) the
Provider is not acting as the agent or representative of Landlord in the
provision of such services, and Landlord shall have no liability or
responsibility for any failure or inadequacy of such services, or any equipment
or facilities used in the furnishing thereof, or any act or omission of
Provider, or its agents, employees, representatives, officers or contractors;
(iii) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (iv) any contract or other
agreement between Tenant and Provider shall be independent of this Lease, the
obligations of Tenant hereunder, and the rights of Landlord hereunder, and,
without limiting the foregoing, no default or failure of Provider with respect
to any such services, equipment or facilities, or under any contract or
agreement relating thereto, shall have any effect on this Lease or give to
Tenant any offset or defense to the full and timely performance of its
obligations hereunder, or entitle Tenant to any abatement of rent or additional
rent or any other payment required to be made by Tenant hereunder, or constitute
any accrual or constructive eviction of Tenant, or otherwise give rise to any
other claim of any nature against Landlord.

 

29.37     Intentionally Omitted.

 

29.38     Hazardous Materials.

 

29.38.1      Definitions. For purposes of this Lease, the following definitions
shall apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity. "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.

 

29.38.2     Compliance with Environmental Laws. Landlord covenants that during
the Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the terms and conditions of Article 24 of this Lease.
Tenant represents and warrants that, except for the following chemicals and
materials, and their respective quantities (the "Disclosed Chemicals"), eight
(8) sixteen ounce (16 oz) containers of 99.9% pure alcohol, twenty (20) ten
ounce (10 oz) containers of Solder Wire, twenty (20) ten ounce (10 oz)
containers of Flux, and one (1) two (2) gallon container of Coolant, Tenant will
not produce, use, store or generate any Hazardous Materials, on, under or about
the Project, nor cause or permit any Hazardous Material to be brought upon,
placed, stored, manufactured, generated, blended, handled, recycled, used or
"Released," as that term is defined below, on, in, under or about the Project.
However, notwithstanding the preceding sentence, Landlord agrees that Tenant may
use, store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant's routine office operations (such
as printer toner and copier toner) (together with the Disclosed Chemicals,
collectively referred to as the "Permitted Chemicals"). Landlord and Tenant
acknowledge that any or all of the Disclosed Chemicals and Permitted Chemicals
described in this paragraph may constitute Hazardous Materials. However, Tenant
may use, store and dispose of same, provided that in doing so, Tenant fully
complies with all Environmental Laws. Notwithstanding the foregoing, in the
event Tenant modifies, changes, or supplements the Disclosed Chemicals, or
increase the respective quantities of any of the Disclosed Chemicals, or
Original Tenant assigns this Lease to any entity other than a Permitted
Transferee Assignee, Tenant shall comply with the requirements of Exhibit L
which is attached hereto and Landlord's Pre-Leasing Environmental Exposure
Questionnaire. For purposes of this Lease, "Release" or "Released" or "Releases"
shall mean any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing, or other movement of Hazardous Materials into the environment.

 

- 55 -

--------------------------------------------------------------------------------

 

 

29.38.3     Tenant Hazardous Materials. Tenant will (i) obtain and maintain in
full force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
"Environmental Permits" means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law. On or before the
Lease Commencement Date and on each annual anniversary of the Lease Commencement
Date thereafter, as well as at any other time following Tenant's receipt of a
reasonable request from Landlord, Tenant agrees to deliver to Landlord a list of
all Hazardous Materials anticipated to be used by Tenant in the Premises and the
quantities thereof. At any time following Tenant's receipt of a request from
Landlord, Tenant shall promptly complete a "hazardous materials questionnaire"
using the form then-provided by Landlord. Upon the expiration or earlier
termination of this Lease, Tenant agrees to promptly remove from the Premises,
the Building and the Project, at its sole cost and expense, any and all
Hazardous Materials, including any equipment or systems containing Hazardous
Materials, which are installed, brought upon, stored, used, generated or
released upon, in, under or about the Premises, the Building, and/or the Project
or any portion thereof by Tenant and/or any other Tenant Parties (such
obligation to survive the expiration or sooner termination of this Lease).
Nothing in this Lease shall impose any liability on Tenant for any Hazardous
Materials in existence on the Premises, Building or Project prior to the Lease
Commencement Date or brought onto the Premises, Building or Project after the
Lease Commencement Date by any third parties not under Tenant's control. Tenant
agrees to indemnify, defend, protect and hold harmless the Landlord Parties from
and against any liability, obligation, damage or costs, including without
limitation, attorneys' fees and costs, resulting directly or indirectly from any
use, presence, removal or disposal of any Hazardous Materials or breach of any
provision of this Section, to the extent such liability, obligation, damage or
costs was a result of actions caused or permitted by Tenant or any other Tenant
Party.

 

29.38.4     Landlord's Right of Environmental Audit. Landlord may, upon
reasonable notice to Tenant (at least two (2) business days), be granted access
to and enter the Premises no more than once annually to perform or cause to have
performed an environmental inspection, site assessment or audit. Such
environmental inspector or auditor may be chosen by Landlord, in its sole
discretion, and be performed at Landlord's sole expense. To the extent that the
report prepared upon such inspection, assessment or audit, indicates the
presence of Hazardous Materials in violation of Environmental Laws, or provides
recommendations or suggestions to prohibit the release, discharge, escape or
emission of any Hazardous Materials at, upon, under or within the Premises, or
to comply with any Environmental Laws, Tenant shall promptly, at Tenant's sole
expense, comply with such recommendations or suggestions, including, but not
limited to performing such additional investigative or subsurface investigations
or remediation(s) as recommended by such inspector or auditor. Notwithstanding
the above, if at any time, Landlord has actual notice or reasonable cause to
believe that Tenant has violated, or permitted any violations of any
Environmental Law, then Landlord will be entitled to perform its environmental
inspection, assessment or audit at any time, notwithstanding the above mentioned
annual limitation, and Tenant must reimburse Landlord for the cost or fees
incurred for such as Additional Rent.

 

29.39     Water or Mold Notification. To the extent Tenant or its agents or
employees discover any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.

 

 

 

[Signatures follow on next page]

 

- 56 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

LANDLORD:

 

 

 

 

RTP55 OWNER, LLC,
a Delaware limited liability company

 

By:/s/ Bruce Burkard
Name: Bruce Burkard
Its: Authorized Signatory

         

TENANT:

 

INPHI CORPORATION,
a Delaware corporation

 

By: /s/ John S. Edmunds
Name: John S. Edmunds
Its: SVP & CFO

 

Date: 10/25/2019

 

- 57 -

--------------------------------------------------------------------------------

 

 

 

 

 

 

OFFICE LEASE

 

 

 

RIOTECH OFFICE PARK

 

 

 

 

 

 

 

RTP55 OWNER, LLC,

a Delaware limited liability company,

 

as Landlord,

 

and

 

INPHI CORPORATION,

a Delaware corporation,

 

as Tenant.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

    Page      

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

5

ARTICLE 2

LEASE TERM

8

ARTICLE 3

BASE RENT

12

ARTICLE 4

ADDITIONAL RENT

13

ARTICLE 5

USE OF PREMISES

20

ARTICLE 6

SERVICES AND UTILITIES

20

ARTICLE 7

PROPERTY MANAGEMENT; REPAIRS AND MAINTENANCE

23

ARTICLE 8

ADDITIONS AND ALTERATIONS

26

ARTICLE 9

COVENANT AGAINST LIENS

27

ARTICLE 10

INDEMNIFICATION AND INSURANCE

28

ARTICLE 11

DAMAGE AND DESTRUCTION

31

ARTICLE 12

NONWAIVER

32

ARTICLE 13

CONDEMNATION

33

ARTICLE 14

ASSIGNMENT AND SUBLETTING

33

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

37

ARTICLE 16

HOLDING OVER

38

ARTICLE 17

ESTOPPEL CERTIFICATES

39

ARTICLE 18

SUBORDINATION

39

ARTICLE 19

DEFAULTS; REMEDIES

40

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

43

ARTICLE 21

SECURITY DEPOSIT

43

ARTICLE 22

INTENTIONALLY OMITTED

43

ARTICLE 23

SIGNS

43

ARTICLE 24

COMPLIANCE WITH LAW

45

ARTICLE 25

LATE CHARGES

46

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

46

ARTICLE 27

ENTRY BY LANDLORD

47

ARTICLE 28

PARKING

47

ARTICLE 29

MISCELLANEOUS PROVISIONS

48

 

 

EXHIBITS

 

A

OUTLINE OF PREMISES

A-1

GENERATOR AREA

A-2

OUTLINE OF FIRST REFUSAL SPACE

B

TENANT WORK LETTER

C

FORM OF NOTICE OF LEASE TERM DATES

D

RULES AND REGULATIONS

E

FORM OF TENANT'S ESTOPPEL CERTIFICATE

F

MARKET RENT DETERMINATION

G

QUALIFICATIONS OF SERVICE PROVIDERS AND AGREEMENTS

H

REPAIR AND MAINTENANCE SPECIFICATIONS

I

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

J

APPROVED TENANT'S SIGNAGE

K

DESIGNATED PARKING STALLS

L

ENVIRONMENTAL QUESTIONNAIRE

 

(i)

--------------------------------------------------------------------------------

 

 

INDEX

                                                                                                                                                

  Page(s)    

110 Building

Summary

110 Building Base Rent Abatement Period

12

130 Building

Summary

130 Building Base Rent Abatement Period

12

90 Building

Summary

90 Building First Refusal Notice

7

90 Building First Refusal Space

7

90 Building Right of First Refusal

7

Abatement Event

42

Accountant

19

Additional Insureds

28

Additional Rent

13

Advocate Arbitrators.

10

Affiliate

37

Alterations

26

Anti-Terrorism Law

54

Appealable Tax Expenses

17

Appeals Notice

17

Approved Working Drawings

Exhibit B

Arbitration Agreement

10

Architect

Exhibit B

Audit Period

19

Availability Determination

5

Bank Prime Loan

46

Base Building

26

Base Rent

Summary

Base Rent Abatement

12

Base Year

Summary

Briefs

10

Brokers

52

Builder's All Risk

27

Building

Summary

Building Structure

25

Building System Documents

24

Buildings

Summary

CCP

33

Certificate of Substantial Completion

Exhibit B

Clean-up

Exhibit L

Closure Letter

Exhibit L

Code

Exhibit B

Common Areas

5

Comparable Buildings

Exhibit F

Comparable Transactions

Exhibit F

Construction Drawings

Exhibit B

Contemplated Effective Date

35

Contemplated Transfer Space

35

Contract

Exhibit B

Contractor

Exhibit B

Control

37

Coordination Fee

Exhibit B

Cosmetic Alterations

26

Cost Pools

18

Default Rate

46

Delivery Date

Exhibit B

Direct Expenses

13

 

(ii)

--------------------------------------------------------------------------------

 

 

INDEX

                                                                                                                                                

  Page(s)    

Disabilities Acts

45

Disclosed Chemicals

55

Eligibility Period

42

Engineers

Exhibit B

Environmental Assessment

Exhibit L

Environmental Laws

55, Exhibit L

Environmental Permits

56

Environmental Questionnaire

Exhibit L

Environmental Report

Exhibit L

Estimate

18

Estimate Statement

18

Estimated Excess

18

Event of Default

40

Excess

18

Executive Order No. 13224

54

Expense Year

13

Final Costs

Exhibit B

Final Space Plan

Exhibit B

Final Working Drawings

Exhibit B

First Rebuttals

11

First Refusal Amendment

6, 8

First Refusal Commencement Date

6, 7

First Refusal Improvement Allowance

6

First Refusal Notice

6

First Refusal Percentage

6

First Refusal Space

5

First Refusal Term

6, 7

Force Majeure

50

Future Hazardous Materials

Exhibit L

Generator

22

Generator Area

22

hard costs

Exhibit B

Hazardous Material(s)

55

Hazardous Materials

Exhibit L

Hazardous Materials Claims

Exhibit L

HVAC

20

Identification Requirements

53

Initial SNDA

39

Intention to Transfer Notice

35

Landlord

Summary

Landlord Building Systems

25

Landlord Parties

28

Landlord Repair Notice

31

Landlord Warranty

Exhibit B

Landlord Work

Exhibit B

Landlord's Initial Statement

11

Landlord's Mortgagee

39

Landlord's Warranty Period

Exhibit B

Law

45

Laws

45

Lease

Summary

Lease Commencement Date

Summary

Lease Expiration Date

Summary

Lease Term

Summary

Lease Year

8

 

(iii)

--------------------------------------------------------------------------------

 

 

INDEX

                                                                                                                                                

  Page(s)    

Lines

53

Loss

28

Losses

28

Mail

50

Management Fee Cap

16

Management Standard

23

Market Rent

Exhibit F

Market Rent TI Allowance

Exhibit F

Mortgage

39

Net Equivalent Lease Rate

Exhibit F

Net Worth

37

Neutral Arbitrator

10

Nine Month Period

35

Notices

50

number of days

Exhibit B

Objectionable Name

45

Operating Expenses

13

Option Exercise Notice

9

Option Rent

9

Option Rent Notice

9

Option Term

9

Original Improvements

29

Other Project Buildings

Summary

Outside Agreement Date

10

PCBs

Exhibit L

Permitted Chemicals

55

Permitted Transferee

37

Permitted Transferee Assignee.

37

Permitted Use

Summary

Primary Lease

39

Prohibited Person

54

Project

Summary

Project Parking Facilities

Summary

Proposition 13

16

Provider

54

Release

55, Exhibit L

Renovations

53

Rent.

13

Right of First Refusal

5

Rooftop Equipment

22

Rules and Regulations

20

Ruling

11

Second Rebuttals

11

Service Agreements

24

Sign Requirements

44

Site Operations Manager

23

Statement

18

Subject Space

33

Summary

Summary

Tax Expenses

16

Tenant

Summary

Tenant Building System

25

Tenant Building Systems

25

Tenant Damage

Exhibit B

Tenant Delay

Exhibit B

 

(iv)

--------------------------------------------------------------------------------

 

 

INDEX

                                                                                                                                                

  Page(s)    

Tenant Improvement Allowance

Exhibit B

Tenant Improvement Allowance Items

Exhibit B

Tenant Improvements

29, Exhibit B

Tenant Parties

28

Tenant Party

28

Tenant Work Letter

5

Tenant's 110 Building Share

Summary

Tenant's 130 Building Share

Summary

Tenant's Agents

Exhibit B, Exhibit L

Tenant's First Refusal Exercise Notice

6, 7

Tenant's Initial Statement

11

Tenant's Off-Premises Equipment

19

Tenant's Project Share

Summary

Tenant's Rebuttal Statement

11

Tenant's Security System

21

Tenant's Share

Summary

Tenant's Signage

44

Tenant's Subleasing Costs

35

Third Party Contractor

31

Third Party Lease

6, 7

Transfer

36

Transfer Notice

33

Transfer Premium

35

Transferee

33

Transfers

33

Underlying Documents

13

USA Patriot Act

54

 

(v)

 

 

 